 



EXHIBIT 10.2
EXECUTION COPY
 
HSBC FUNDING (USA) INC. V,
TRANSFEROR,
HSBC FINANCE CORPORATION,
SERVICER,
and
WILMINGTON TRUST COMPANY, AS OWNER TRUSTEE OF THE
HSBC PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST (USA) I,
ISSUER
AMENDED AND RESTATED
TRANSFER AND SERVICING AGREEMENT
Dated as of August 11, 2006 amending and restating in full the
Transfer and Servicing Agreement dated as of June 12, 2001
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS     1  
 
           
          Section 1.01
  Definitions     1  
          Section 1.02
  Other Definitional Provisions     15  
 
            ARTICLE II CONVEYANCE OF RECEIVABLES     17  
 
           
          Section 2.01
  Conveyance of Receivables     17  
          Section 2.02
  Acceptance by Owner Trustee     18  
          Section 2.03
  Representations and Warranties of Each Transferor Relating to Such Transferor
    19  
          Section 2.04
  Representations and Warranties of each Transferor Relating to the        
 
  Agreement and Any Participation Interest Supplement and the Receivables     20
 
          Section 2.05
  Reassignment of Ineligible Receivables     22  
          Section 2.06
  Reassignment of Trust Portfolio     23  
          Section 2.07
  Covenants of each Transferor     24  
          Section 2.08
  Covenants of each Transferor with Respect to Receivables Purchase Agreement  
  27  
          Section 2.09
  Addition of Accounts     27  
          Section 2.10
  Removal of Accounts and Participation Interests     32  
          Section 2.11
  Account Allocations     33  
          Section 2.12
  Discount Option     34  
 
            ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES     35  
 
           
          Section 3.01
  Acceptance of Appointment and Other Matters Relating to the Servicer     35  
          Section 3.02
  Servicing Compensation     36  
          Section 3.03
  Representations, Warranties and Covenants of the Servicer     37  
          Section 3.04
  Reports and Records for the Owner Trustee and the Indenture Trustee     39  
          Section 3.05
  Annual Certificate of Servicer and Report of Assessment of Compliance with
Servicing Criteria.     40  
          Section 3.06
  Annual Attestation Report of Registered Public Accountant Firms; Copies of
Reports Available     40  
          Section 3.07
  Tax Treatment     41  
          Section 3.08
  Notices to HSBC Finance Corporation     41  
          Section 3.09
  Adjustments     42  
          Section 3.10
  Reports to the Commission     42  
 
            ARTICLE IV OTHER MATTERS RELATING TO EACH TRANSFEROR     43  
 
           
          Section 4.01
  Liability of each Transferor     43  
          Section 4.02
  Merger or Consolidation of, or Assumption of the Obligations of, a Transferor
    43  
          Section 4.03
  Limitations on Liability of Each Transferor     44  

i



--------------------------------------------------------------------------------



 



                      Page  
          Section 4.04
  Assumption of the Transferor Obligations     44  
 
            ARTICLE V OTHER MATTERS RELATING TO THE SERVICER     46  
 
           
          Section 5.01
  Liability of the Servicer     46  
          Section 5.02
  Merger or Consolidation of, or Assumption of the Obligations of, the Servicer
    46  
          Section 5.03
  Limitation on Liability of the Servicer and Others     46  
          Section 5.04
  Servicer Indemnification of the Owner Trustee and the Indenture Trustee     47
 
          Section 5.05
  Resignation of the Servicer     47  
          Section 5.06
  Access to Certain Documentation and Information Regarding the Receivables    
48  
          Section 5.07
  Delegation of Duties     48  
          Section 5.08
  Examination of Records     48  
 
            ARTICLE VI INSOLVENCY EVENTS     49  
 
           
          Section 6.01
  Rights upon the Occurrence of an Insolvency Event     49  
 
            ARTICLE VII SERVICER DEFAULTS     50  
 
           
          Section 7.01
  Servicer Defaults     50  
          Section 7.02
  Indenture Trustee To Act; Appointment of Successor     52  
          Section 7.03
  Notification to Noteholders     53  
 
            ARTICLE VIII TERMINATION     54  
 
           
          Section 8.01
  Termination of Agreement     54  
 
            ARTICLE IX MISCELLANEOUS PROVISIONS     55  
 
           
          Section 9.01
  Amendment; Waiver of Past Defaults     55  
          Section 9.02
  Protection of Right, Title and Interest to Trust     57  
          Section 9.03
  Governing Law     58  
          Section 9.04
  Notices; Payments     58  
          Section 9.05
  Severability of Provisions     58  
          Section 9.06
  Additional Obligations of the Servicer     59  
          Section 9.07
  Further Assurances     59  
          Section 9.08
  No Waiver; Cumulative Remedies     59  
          Section 9.09
  Counterparts     59  
          Section 9.10
  Third-Party Beneficiaries     59  
          Section 9.11
  Actions by Noteholders     59  
          Section 9.12
  Rule 144A Information     59  
          Section 9.13
  Merger and Integration     60  
          Section 9.14
  Headings     60  
          Section 9.15
  Certain Commercial Law Representations and Warranties     60  
          Section 9.16
  Nonpetition Covenants     61  
          Section 9.17
  Regulation AB     61  

-ii-



--------------------------------------------------------------------------------



 



                      Page   ARTICLE X ADMINISTRATION PROVISIONS     62  
 
           
          Section 10.01
  Administrative Duties.     62  
          Section 10.02
  Records     63  
          Section 10.03
  Additional Information to be Furnished to the Trust     64  

-iii-



--------------------------------------------------------------------------------



 



                      Page    
 
  EXHIBITS        
 
           
EXHIBIT A
  Form of Assignment of Receivables in Additional Accounts   A-1    
 
           
EXHIBIT B
  Form of Reassignment of Receivables in Removed Accounts   B-1    
 
           
EXHIBIT C-1
  Certification Pursuant to Item 1123 of Regulation AB   C-1    
 
           
EXHIBIT C-2
  Form of Annual Servicer’s Certificate   C-2    
 
           
EXHIBIT C-3
  Form of Report on Assessment of Compliance with Applicable Servicing Criteria
Pursuant to Item 1122 of Regulation AB   C-3      
EXHIBIT D-1
  Form of Opinion of Counsel with Respect to Accounts   D-1-1    
 
           
EXHIBIT D-2
  Provisions to be Included in Annual Opinion of Counsel   D-2-1    
 
           
 
  SCHEDULES        
 
           
SCHEDULE 1
  List of Accounts   I-1    

-iv-



--------------------------------------------------------------------------------



 



          This AMENDED AND RESTATED TRANSFER AND SERVICING AGREEMENT, dated as
of August 11, 2006, among HSBC FUNDING (USA) INC. V, a Delaware corporation, as
successor by assignment to HRSI Funding, Inc. II (the “Transferor”), HSBC
FINANCE CORPORATION, a Delaware corporation, as Servicer (successor by merger to
Household Finance Corporation, the “Servicer”), and WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as Owner Trustee (the “Owner Trustee”)
on behalf of the HSBC PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST (USA) I
(formerly known as Household Credit Card Master Note Trust I), (the “Trust”), a
common law trust organized and existing under the laws of the State of Delaware
amends and restates in full the Transfer and Servicing Agreement, dated as of
June 12, 2001, among the parties (or their predecessors in interest) listed
above.
          In consideration of the mutual agreements herein contained, each party
agrees as follows for the benefit of the other parties, the Noteholders and any
Series Enhancer (as defined below) to the extent provided herein, in the
Indenture and in any Indenture Supplement:
ARTICLE I
DEFINITIONS
          Section 1.01 Definitions. Whenever used in this Agreement, the
following words and phrases shall have the following meanings, and the
definitions of such terms are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms.
          “Account” shall mean (a) each Initial Account, (b) each Additional
Account (but only from and after the Addition Date with respect thereto),
(c) each Related Account, (d) any account originated as a replacement of an
Account in connection with the upgrade of such account to premium status
(provided that such replacement account can be identified by reference to its
predecessor Account), (e) each Transferred Account, and (f) each surviving
account resulting from the combination, in accordance with the Credit
Guidelines, of two or more of the Accounts, but shall exclude (i) any Account
that has been closed and terminated in accordance with the relevant Credit
Guidelines and (ii) any Account all the Receivables in which are (A) after the
Removal Date, removed by the Transferor pursuant to Section 2.10, (B) reassigned
to the Transferor pursuant to Section 2.05 or (C) assigned and transferred to
the Servicer pursuant to Section 3.03.
          “Account Owner” shall mean the Bank or any other entity which is the
issuer of the revolving credit relating to an Account pursuant to a Credit
Agreement and/or a seller of Receivables to the Transferor.
          “Accountant’s Report” shall have the meaning assigned to such term in
Section 3.06.
          “Addition Date” shall mean (a) with respect to Aggregate Addition
Accounts and Automatic Additional Accounts, the date from and after which such
Aggregate Addition Accounts and Automatic Additional Accounts are to be included
as Accounts pursuant to

 



--------------------------------------------------------------------------------



 



subsection 2.09(a), (b) or (d), and (b) with respect to Participation Interests,
the date from and after which such Participation Interests are to be included as
assets of the Trust pursuant to subsection 2.09(a) or (b).
          “Additional Account” shall mean each Automatic Additional Account and
each Aggregate Addition Account.
          “Additional Cut-Off Date” shall mean (a) with respect to Aggregate
Addition Accounts or Participation Interests, the date specified as such in the
notice delivered with respect thereto pursuant to subsection 2.09(c) and
(b) with respect to Automatic Additional Accounts, the later of the dates on
which such Automatic Additional Accounts are originated or designated pursuant
to subsection 2.09(d).
          “Additional Transferor” shall have the meaning specified in subsection
2.09(g).
          “Adverse Effect” shall mean, with respect to any action, that such
action will (a) result in the occurrence of an Amortization Event, a
Reinvestment Event or an Event of Default or (b) materially adversely affect the
amount or timing of distributions to be made to the Noteholders of any Series or
Class pursuant to this Agreement, the Indenture or the related Indenture
Supplement.
          “Affiliate” shall mean, with respect to any specified Person, any
other Person controlling or controlled by or under common control with such
specified Person. For the purposes of this definition, “control” shall mean the
power to direct the management and policies of a Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
          “Aggregate Addition” shall mean the designation of additional Eligible
Accounts, other than Automatic Additional Accounts, to be included as Accounts
or of Participation Interests to be included as Trust Assets pursuant to
subsection 2.09(a) or (b).
          “Aggregate Addition Account” shall mean each Eligible Account
designated pursuant to subsection 2.09(a) or (b) to be included as an Account
and identified in the computer file or microfiche list delivered to the Owner
Trustee by the Transferor pursuant to Sections 2.01 and 2.09(h).
          “Agreement” shall mean this Amended and Restated Transfer and
Servicing Agreement, as the same may be further amended, supplemented or
otherwise modified from time to time.
          “Amortization Event” shall have the meaning specified in the
Indenture.
          “Appointment Date” shall have the meaning specified in Section 6.01.
          “Assignment” shall have the meaning specified in subsection 2.09(h).
          “Assumed Obligations” shall have the meaning specified in
Section 4.04.

2



--------------------------------------------------------------------------------



 



          “Assuming Entity” shall have the meaning specified in Section 4.04.
          “Assumption Agreement” shall have the meaning specified in
Section 4.04(a).
          “Authorized Newspaper” shall mean any newspaper or newspapers of
general circulation in the Borough of Manhattan, City of New York, printed in
the English language (and, with respect to any Series or Class, if and so long
as the Notes of such Series are listed on a stock exchange and such exchange
shall so require, a newspaper satisfying the requirements of such exchange) and
customarily published on each business day at such place, whether or not
published on Saturdays, Sundays or holidays.
          “Automatic Additional Accounts” shall mean each revolving credit
account established pursuant to a Credit Agreement, which account is designated
pursuant to subsection 2.09(d) to be included as an Account and is identified in
the computer file or microfiche list delivered to the Owner Trustee by the
Transferor pursuant to Section 2.01 and subsection 2.09(h).
          “Bank” shall mean HSBC Bank Nevada, National Association (formerly
known as Household Bank (SB), N.A.), and its successors and permitted assigns.
          “Bank RPA” shall mean (a) the Amended and Restated Receivables
Purchase Agreement, dated as of June 12, 2002, between the Bank and HPLAC, as
amended from time to time, and (b) any other receivables purchase agreement,
substantially in the form of either such agreement, entered into between the
Bank or another Account Owner and a Receivables Seller or another Affiliate in
the future.
          “Bankruptcy Code” shall have the meaning specified in subsection
4.02(a)(i)(x).
          “Bearer Notes” shall have the meaning specified in the Indenture.
          “Business Day” shall mean any day other than (a) a Saturday or Sunday
or (b) any other day on which national banking associations or state banking
institutions in New York City, New York, Delaware, Nevada or any other State in
which the principal executive offices of the Bank, the Servicer, the Owner
Trustee, the Indenture Trustee or other Account Owner, as the case may be, are
located, are authorized or obligated by law, executive order or governmental
decree to be closed or (c) for purposes of any particular Series, any other day
specified in the related Indenture Supplement.
          “Class” shall have the meaning specified in the Indenture.
          “Closing Date” shall mean, with respect to any Series, the closing
date specified in the related Indenture Supplement.
          “Collections” shall mean all payments by or on behalf of Obligors
(including Insurance Proceeds) received in respect of the Receivables, in the
form of cash, checks, wire transfers, electronic transfers, ATM transfers or any
other form of payment in accordance with a Credit Agreement in effect from time
to time and all other amounts specified by this Agreement, the Indenture or any
Indenture Supplement as constituting Collections. As specified in any

3



--------------------------------------------------------------------------------



 



Participation Interest Supplement or Indenture Supplement, Collections shall
include amounts received with respect to Participation Interests. All Recoveries
with respect to Receivables previously charged-off as uncollectible will be
treated as Collections of Finance Charge and Administrative Receivables.
Collections with respect to any Due Period shall include a portion, calculated
pursuant to subsection 2.07(h), of Interchange, if applicable, paid to the Trust
with respect to such Due Period, to be applied as if such amount were
Collections of Finance Charge and Administrative Receivables for all purposes.
          “Commission” shall mean the Securities and Exchange Commission and its
successors in interest.
          “Corporate Trust Office” shall have the meaning (a) when used in
respect of the Owner Trustee, specified in the Trust Agreement and (b) when used
in respect of the Indenture Trustee, specified in the Indenture.
          “Coupon” shall have the meaning specified in the Indenture.
          “Credit Agreement” shall mean, with respect to a revolving credit
account, the agreements between an Account Owner and the Obligor governing the
terms and conditions of such account, as such agreements may be amended,
modified or otherwise changed from time to time and as distributed (including
any amendments and revisions thereto) to holders of such account.
          “Credit Guidelines” shall mean the respective policies and procedures
of the Bank, the Servicer, and/or any other Account Owner, as the case may be,
as such policies and procedures may be amended from time to time, (a) relating
to the operation of its credit business, which generally are applicable to its
portfolio of revolving credit accounts or, in the case of an Account Owner that
has only a portion of its portfolio subject to a Receivables Purchase Agreement,
applicable to such portion of its portfolio, and in each case which are
consistent with prudent practice, including the policies and procedures for
determining the creditworthiness of Obligors and the extension of credit to
Obligors, and (b) relating to the maintenance of credit accounts and collection
of receivables created thereunder.
          “Date of Processing” shall mean, with respect to any transaction or
receipt of Collections, the date on which such transaction is first recorded on
the Servicer’s computer file of revolving credit accounts (without regard to the
effective date of such recordation).
          “Defaulted Amount” shall mean, with respect to any Due Period, an
amount (which shall not be less than zero) equal to (a) the amount of Principal
Receivables which became Defaulted Receivables in such Due Period, minus (b) the
amount of any Defaulted Receivables of which the Transferor or the Servicer
became obligated to accept reassignment or assignment in accordance with the
terms of this Agreement during such Due Period; provided, however, that, if an
Insolvency Event occurs with respect to the Transferor, the amount of such
Defaulted Receivables which are subject to reassignment to the Transferor in
accordance with the terms of this Agreement shall not be added to the sum so
subtracted and, if any of the events described in subsection 7.01(d) occur with
respect to the Servicer, the amount of such Defaulted

4



--------------------------------------------------------------------------------



 



Receivables which are subject to reassignment or assignment to the Servicer in
accordance with the terms of this Agreement shall not be added to the sum so
subtracted.
          “Defaulted Receivables” shall mean, with respect to any Due Period and
any Pool and related Group, all Principal Receivables which are charged off as
uncollectible in such Due Period in accordance with the Credit Guidelines and
the Servicer’s customary and usual servicing procedures for servicing revolving
credit accounts. A Principal Receivable shall become a Defaulted Receivable on
the day on which such Principal Receivable is recorded as charged-off on the
Servicer’s computer file of revolving credit accounts.
          “Discount Option Date” shall mean each date on which a Discount
Percentage designated by the Transferor pursuant to Section 2.12 takes effect.
          “Discount Option Receivable Collections” shall mean on any Date of
Processing occurring after a Discount Option Date occurs, the product of (a) a
fraction the numerator of which is the Discount Option Receivables and the
denominator of which is the sum of the Principal Receivables and the Discount
Option Receivables in each case (for both the numerator and the denominator) at
the end of the preceding Due Period and (b) Collections of Principal Receivables
on such Date of Processing (without giving effect to the proviso in the
definition of Principal Receivables).
          “Discount Option Receivables” shall have the meaning specified in
Section 2.12. The aggregate amount of Discount Option Receivables outstanding on
any Date of Processing occurring on or after a Discount Option Date shall equal
the sum of (a) the aggregate Discount Option Receivables at the end of the prior
Date of Processing (which amount, prior to the Discount Option Date, shall be
zero) plus (b) any new Discount Option Receivables created on such Date of
Processing minus (c) any Discount Option Receivables Collections received on
such Date of Processing minus (d) the product of (i) the Discount Percentage and
(ii) the Defaulted Amount with respect to the Principal Receivables in the
Discount Reference Pool, minus (e) the product of (i) the Discount Percentage
and (ii) any reduction pursuant to Section 3.09 of Principal Receivables in the
Discount Reference Pool. Discount Option Receivables on any Date of Processing
shall mean the product of the amount of any Principal Receivables outstanding on
such Date of Processing (without giving effect to the proviso in the definition
of Principal Receivables) and the Discount Percentage.
          “Discount Percentage” shall mean the percentages, if any, designated
by the Transferor pursuant to Section 2.12 or in any Supplement.
          “Discount Reference Pool” shall have the meaning specified in
Section 2.12.
          “Distribution Date” shall mean, with respect to any Series, the date
specified in the applicable Indenture Supplement.
          “Document Delivery Date” shall have the meaning specified in
subsection 2.09(h).
          “Dollars” , “$” or “U.S. $” shall mean United States dollars.

5



--------------------------------------------------------------------------------



 



          “Due Period” shall have the meaning specified in the Indenture.
          “Eligible Account” shall mean a revolving credit account owned by the
Bank in the case of the Initial Accounts on the Initial Cut-Off Date, or the
Bank or other Account Owner, in the case of Additional Accounts which, as of the
Initial Cut-Off Date with respect to an Initial Account or as of the Additional
Cut-Off Date with respect to an Additional Account meets the following
requirements:
          (a) is a MasterCard®, VISA®, American Express, Discover® or other
revolving credit account in existence and maintained by the Bank or other
Account Owner, as the case may be;
          (b) is payable in Dollars;
          (c) has an Obligor who has provided, as his most recent billing
address, an address located in the United States or its territories, possessions
or military bases provided, however, that as of any date of determination, up to
1% of the Principal Receivables arising under the revolving credit accounts, may
have account obligors who have provided as their billing addresses, addresses
outside of the United States;
          (d) except as provided below, has an Obligor who has not been
identified by the Servicer in its computer files as being currently involved in
a voluntary or involuntary bankruptcy proceeding;
          (e) has not been identified as an account with respect to which
(i) the related card, if any, has been lost or stolen or (ii) the related
account number has been stolen;
          (f) has not been sold or pledged to any other party except for any
sale to another Account Owner that has either entered into a Receivables
Purchase Agreement or is an Additional Transferor;
          (g) does not have receivables which have been sold or pledged by the
Bank or any other Account Owner, as the case may be, to any other party other
than any Receivables Seller or any Transferor pursuant to a Receivables Purchase
Agreement;
          (h) with respect to the Initial Accounts, is an account in existence
and maintained by the Bank or other Account Owner as of the Initial Cut-Off
Date, or as of the Additional Cut-Off Date with respect to Additional Accounts;
          (i) except as provided below, does not have any Receivables that are
Defaulted Receivables; and
          (j) does not have any Receivables that have been identified by the
Servicer or the relevant Obligor as having been incurred as a result of
fraudulent use of any related credit card, if any, or related account number.
          Eligible Accounts may include Accounts, the Receivables of which have
been charged off, or with respect to which the Servicer believes the related
Obligor is bankrupt, in

6



--------------------------------------------------------------------------------



 



each case as of the Initial Cut-Off Date, with respect to the Initial Accounts,
and as of the related Additional Cut-Off Date, with respect to Additional
Accounts; provided, that (a) the balance of all Receivables included in such
Accounts is reflected on the books and records of such Transferor (and is
treated for purposes of this Agreement) as “zero” and (b) charging privileges
with respect to all such Accounts have been canceled in accordance with the
relevant Credit Guidelines.
          “Eligible Receivable” shall mean each Receivable, including, where
applicable, the underlying receivable:
          (a) which has arisen in an Eligible Account;
          (b) which was created in compliance in all material respects with all
Requirements of Law applicable to the institution which owned such Receivable at
the time of its creation and pursuant to a Credit Agreement which complies in
all material respects with all Requirements of Law applicable to the Bank or
other Account Owner, as the case may be;
          (c) with respect to which all material consents, licenses, approvals
or authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
creation of such Receivable or the execution, delivery and performance by the
Bank or other Account Owner, as the case may be, of the Credit Agreement
pursuant to which such Receivable was created, have been duly obtained, effected
or given and are in full force and effect;
          (d) as to which at the time of the transfer of such Receivable to the
Trust, the Transferor or the Trust will have good and marketable title thereto
and which itself is, and the underlying receivables are, free and clear of all
Liens (other than any Lien for municipal or other local taxes if such taxes are
not then due and payable or if the Transferor is then contesting the validity
thereof in good faith by appropriate proceedings and has set aside on its books
adequate reserves with respect thereto);
          (e) which has been the subject of either a valid transfer and
assignment from the Transferor to the Trust of all the Transferor’s right, title
and interest therein (including any proceeds thereof), or the grant of a first
priority perfected security interest therein (and in the proceeds thereof),
effective until the termination of the Trust;
          (f) which at all times will be the legal, valid and binding payment
obligation of the Obligor thereon enforceable against such Obligor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, affecting the enforcement of creditors’ rights in general
and except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity);
          (g) which, at the time of transfer to the Trust, has not been waived
or modified except as permitted in accordance with the Credit Guidelines and
which waiver or modification is reflected in the Servicer’s computer file of
revolving credit accounts;

7



--------------------------------------------------------------------------------



 



          (h) which, at the time of transfer to the Trust, is not subject to any
right of rescission, setoff, counterclaim or any other defense (including
defenses arising out of violations of usury laws) of the Obligor, other than
defenses arising out of applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
in general;
          (i) as to which, at the time of transfer to the Trust, the Bank or
other Account Owner, as the case may be, has satisfied all of its obligations
required to be satisfied by such time;
          (j) as to which, at the time of transfer to the Trust, none of the
Transferor, the Bank or any other Account Owner or Receivables Seller, as the
case may be, has taken any action which would impair, or omitted to take any
action the omission of which would impair, the rights of the Trust or the
Noteholders therein; and
          (k) which constitutes either an “account” or a “general intangible”
under and as defined in Article 9 of the UCC as then in effect in the State of
Delaware and any other state where the filing of a financing statement is
required to perfect the Trust’s interest in the Receivables and the proceeds
thereof.
          “Eligible Servicer” shall mean the Indenture Trustee or, if the
Indenture Trustee is not acting as Servicer, an entity which, at the time of its
appointment as Servicer, (a) is servicing a portfolio of revolving credit
accounts, (b) is legally qualified and has the capacity to service the Accounts,
(c) in the sole determination of the Indenture Trustee, which determination
shall be conclusive and binding, has demonstrated the ability to service
professionally and competently a portfolio of similar accounts in accordance
with high standards of skill and care, (d) is qualified to use the software that
is then being used to service the Accounts or obtains the right to use or has
its own software which is adequate to perform its duties under this Agreement
and (e) has a net worth of at least $50,000,000 as of the end of its most recent
fiscal quarter.
          “Event of Default” shall have the meaning specified in the Indenture.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “FDIA” shall mean the Federal Deposit Insurance Act, as amended by the
Financial Institutions Reform, Recovery and Enforcement Act of 1989 and as
further amended from time to time.
          “FDIC” shall mean the Federal Deposit Insurance Corporation or any
successor.
          “Finance Charge and Administrative Receivables” shall mean with
respect to any Pool, all amounts billed to the Obligors on any Account in
respect of (a) all Periodic Rate Finance Charges, (b) cash advance fees, if any,
(c) annual membership fees and annual service charges, if any, (d) late fees,
(e) overlimit fees, if any, (f) Discount Option Receivables and (g) any other
fees with respect to the Accounts designated by the Transferor at any time and
from time to time to be included as Finance Charge and Administrative
Receivables. Finance Charge and Administrative Receivables shall also include
the interest portion of Participation Interests as

8



--------------------------------------------------------------------------------



 



shall be determined pursuant to, and only if so provided in, the applicable
Participation Interest Supplement or Indenture Supplement for any Series.
          “Fitch” shall mean Fitch, Inc. or its successors.
          “Governmental Authority” shall mean the United States of America, any
state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Group” shall have the meaning set forth in the Indenture.
          “HPLAC” shall mean HSBC Private Label Acquisition Corporation (USA), a
Delaware corporation, and its successors and permitted assigns.
          “HSBC Finance Corporation” shall mean HSBC Finance Corporation
(successor by merger to Household Finance Corporation), a Delaware corporation,
and its successors and permitted assigns.
          “HSBC Funding” shall mean HSBC Funding (USA) Inc. V, a Delaware
corporation, and its successors and permitted assigns.
          “Indenture” shall mean the Amended and Restated Master Indenture,
dated as of August 11, 2006, between the Issuer and the Indenture Trustee, as
the same may be amended, supplemented or otherwise modified from time to time.
          “Indenture Supplement” shall have the meaning specified in the
Indenture.
          “Indenture Trustee” shall mean U.S. Bank National Association, in its
capacity as trustee under the Indenture, its successors in interest and any
successor indenture trustee under the Indenture.
          “Ineligible Receivables” shall have the meaning specified in
subsection 2.05(a).
          “Initial Account” shall mean each revolving credit account established
pursuant to a Credit Agreement between the Bank and any Obligor, which account
is identified in the computer file or microfiche list delivered to the Owner
Trustee by the Transferor pursuant to Section 2.01 on the Initial Issuance Date.
          “Initial Cut-Off Date” shall mean June 12, 2001.
          “Initial Issuance Date” shall mean June 12, 2001, the date the
Transferor’s Certificate is issued by the Trust to the Transferor pursuant to
the Trust Agreement.
          “Insolvency Event” shall have the meaning specified in Section 6.01.
          “Insurance Proceeds” shall mean any amounts received pursuant to the
payment of benefits under any credit life insurance policies, credit disability
or unemployment insurance policies covering any Obligor with respect to
Receivables under such Obligor’s Account.

9



--------------------------------------------------------------------------------



 



          “Interchange” shall mean any interchange fees (net of expenses)
payable to the Bank or any other Account Owner, in its capacity as credit
issuer, through MasterCard, or VISA, or any similar entity or organization with
respect to any type of revolving credit accounts included as Accounts, in
connection with Obligor charges for goods or services with respect to the
Accounts, as calculated pursuant to the related Indenture Supplement. Any
reference in this Agreement, the Indenture or any Indenture Supplement to
Interchange shall refer to only the fractional undivided interest in the
interchange fees, if any, that are transferred by the Bank or an Account Owner
or other seller of Receivables to a Transferor pursuant to a Receivables
Purchase Agreement, which fractional undivided interest may be less than a 100%
interest therein.
          “Invested Amount” shall mean, with respect to any Series and for any
date, an amount equal to the invested amount or adjusted invested amount, as
applicable, specified in the related Indenture Supplement.
          “Issuer” shall mean the Trust.
          “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, equity interest, encumbrance, lien (statutory
or other), preference, participation interest, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing; provided, however, that any
assignment permitted by subsection 3.06(b) of the Trust Agreement or
Section 4.02 of, and the lien created by, this Agreement shall not be deemed to
constitute a Lien.
          “Merchant Agreement” shall mean (a) a written agreement between the
Bank or other Account Owner, or an Affiliate of the Bank, as the case may be,
and any merchant pursuant to which such merchant sells, assigns or otherwise
transfers to the Bank or other Account Owner, as the case may be, certain Credit
Agreements between such Merchant and Obligors, including all such merchant’s
rights and interests in the Accounts and Receivables arising under such Credit
Agreements, or (b) a written agreement between HSBC Finance Corporation, the
Bank or other Account Owner, as the case may be, and any merchant or co-branding
participant establishing private label or co-branded credit programs pursuant to
which the Bank or other Account Owner will enter into Credit Agreements with
Obligors.
          “MasterCard” shall mean MasterCard International Incorporated, and its
successors in interest.
          “Moody’s” shall mean Moody’s Investors Service, Inc., or its
successor.
          “Note Owner” shall have the meaning specified in the Indenture.
          “Note Register” shall have the meaning specified in the Indenture.
          “Noteholder” or “Holder” shall have the meaning specified in the
Indenture.
          “Notices” shall have the meaning specified in subsection 9.04(a).

10



--------------------------------------------------------------------------------



 



          “Obligor” shall mean, with respect to any Account, the Person or
Persons obligated to make payments with respect to such Account, including any
guarantor thereof, but excluding any merchant.
          “Officer’s Certificate” shall have the meaning specified in the
Indenture.
          “Opinion of Counsel” shall have the meaning specified in the
Indenture.
          “Owner Trustee” shall mean Wilmington Trust Company in its capacity as
owner trustee under the Trust Agreement, its successors in interest and any
successor owner trustee under the Trust Agreement.
          “Participation Interest Supplement” shall mean a supplement to this
Agreement entered into pursuant to subsection 2.09(a)(ii) or (b) in connection
with the conveyance of Participation Interests to the Trust.
          “Participation Interests” shall have the meaning specified in
subsection 2.09(a)(ii).
          “Paying Agent” shall have the meaning specified in the Indenture.
          “Periodic Rate Finance Charges” shall have the meaning specified in
the Credit Agreement applicable to each Account for finance charges (due to
periodic rate) or any similar term.
          “Person” shall mean any legal person, including any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
other entity of similar nature.
          “Pool” shall have the meaning specified in the Indenture.
          “Preferred Stock” shall mean the preferred shares of the Transferor
designated as such, with a par value of $1.00 per share and a liquidation value
of $1.00 per share.
          “Principal Receivables” shall mean with respect to any Pool all
Receivables other than Finance Charge and Administrative Receivables or
Defaulted Receivables; provided, however, that after a Discount Option Date,
(except for purposes of determining the amount of Principal Receivables in the
Discount Reference Pool) Principal Receivables on any Date of Processing
thereafter shall mean Principal Receivables as otherwise determined pursuant to
this definition minus the amount of any Discount Option Receivables. Principal
Receivables shall also include the principal portion of Participation Interests
as shall be determined pursuant to, and only if so provided in, the applicable
Participation Interest Supplement or Indenture Supplement for any Series. In
calculating the aggregate amount of Principal Receivables on any day, the amount
of Principal Receivables shall be reduced by the aggregate amount of credit
balances in the Accounts on such day; and, for the avoidance of doubt, there
shall be no duplication of any amounts in (c), (d) (ii) and (e) (ii) in the
second sentence of the definition of Discount Option Receivables in determining
the aggregate amount of Principal Receivables for the purpose of calculating the
Transferor Amount and (unless otherwise specified) any other amount required
herein or in the Indenture or any Indenture Supplement to be calculated by

11



--------------------------------------------------------------------------------



 



reference to the amount of Principal Receivables. Any Principal Receivables
which the Transferor is unable to transfer as provided in Section 2.11 shall not
be included in calculating the amount of Principal Receivables.
          “Quarter” shall mean the three consecutive Due Periods commencing in
January, April, July and October of each calendar year.
          “Rating Agency” shall have the meaning specified in the Indenture.
          “Rating Agency Condition” shall have the meaning specified in the
Indenture.
          “Reassignment” shall have the meaning specified in Section 2.10.
          “Receivables” shall mean all amounts shown on the Servicer’s records
as amounts payable by Obligors on any Account from time to time, including
amounts payable for Principal Receivables and Finance Charge and Administrative
Receivables. Receivables which become Defaulted Receivables will cease to be
included as Receivables as of the day on which they become Defaulted
Receivables. Receivables, where applicable, shall include also the interest and
principal portion of Participation Interests. Unless the context otherwise
requires (whether or not there is a specific reference to the underlying
receivable), any reference in this Agreement, the Indenture or any Indenture
Supplement to a Receivable (including any Principal Receivable, Finance Charge
and Administrative Receivable or Defaulted Receivable) and any Collections
thereon or other amounts recoverable with respect thereto (including any
Insurance Proceeds or Recoveries with respect thereto) shall refer to only the
fractional undivided interest in the amounts paid or payable by Obligors on the
Accounts that are transferred to a Transferor pursuant to a Receivables Purchase
Agreement, which undivided interest may be less than a 100% undivided interest
therein. Any reference in this Agreement, the Indenture or any Indenture
Supplement to the “underlying receivable” with respect to a Receivable shall
refer to the receivable in which such Receivable represents an undivided
interest.
          “Receivables Purchase Agreement” shall mean the Bank RPA or the
Transferor RPA, as applicable; and “Receivables Purchase Agreements” shall mean
such agreements, collectively.
          “Receivables Seller” shall mean HPLAC or any other seller of
Receivables under an agreement substantially similar to the Transferor RPA.
          “Recoveries” shall mean all amounts received (net of expenses)
including Insurance Proceeds, which is reasonably estimated by the Servicer to
be attributable to Defaulted Receivables, including the net proceeds of any sale
of such Defaulted Receivables.
          “Registered Notes” shall have the meaning specified in the Indenture.
          “Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123 under the Exchange Act, as such
may be amended from time to time.
          “Reinvestment Event” shall have the meaning specified in the
Indenture.

12



--------------------------------------------------------------------------------



 



          “Related Account” shall mean an Account with respect to which a new
account number has been issued by the applicable Account Owner or Servicer or
the applicable Transferor under circumstances resulting from a lost or stolen
credit card or account number, and not requiring standard application and credit
evaluation procedures under the Credit Guidelines.
          “Removal Date” shall have the meaning specified in Section 2.10.
          “Removed Accounts” shall have the meaning specified in Section 2.10.
          “Removed Participation Interests” shall have the meaning specified in
Section 2.10.
          “Required Delivery Date” shall have the meaning specified in
subsection 2.01(c).
          “Required Designation Date” shall have the meaning specified in
subsection 2.09(a).
          “Required Minimum Principal Balance” shall mean, unless otherwise
provided in an Indenture Supplement relating to a Series having a Paired Series,
with respect to any date and any Pool (a) the sum of the Series Adjusted
Invested Amounts for each Series outstanding on such date in such Pool plus the
Required Transferor Amount on such date, minus (b) the Special Funding Amount.
          “Required Transferor Amount” shall have the meaning specified in the
Indenture.
          “Requirements of Law” shall mean any law, treaty, rule or regulation,
or determination of an arbitrator or Governmental Authority, whether Federal,
state or local (including usury laws, the Federal Truth in Lending Act and
Regulation B and Regulation Z of the Board of Governors of the Federal Reserve
System), and, when used with respect to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person.
          “Revolving Credit Agreement” shall mean the revolving credit agreement
by and between the Transferor and HSBC Finance Corporation, dated as of June 12,
2001, as such agreement may be amended from time to time in accordance
therewith, and any substantially similar agreement entered into between any
lender and the Transferor or any Additional Transferor in the future in
accordance with the provisions hereof.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Series” shall have the meaning specified in the Indenture.
          “Series Account” shall have the meaning specified in the Indenture.
          “Series Adjusted Invested Amount” shall have the meaning specified in
the related Indenture Supplement.
          “Series Enhancement” shall have the meaning specified in the
Indenture.

13



--------------------------------------------------------------------------------



 



          “Series Enhancer” shall have the meaning specified in the Indenture.
          “Series Portfolio Yield” shall have the meaning specified in the
related Indenture Supplement.
          “Service Transfer” shall have the meaning specified in Section 7.01.
          “Servicer” shall mean HSBC Finance Corporation, in its capacity as
Servicer pursuant to this Agreement, and, after any Service Transfer, the
Successor Servicer or any Eligible Servicer.
          “Servicer Default” shall have the meaning specified in Section 7.01.
          “Servicing Fee” shall have the meaning specified in Section 3.02.
          “Servicing Fee Rate” shall have the meaning specified in the related
Indenture Supplement.
          “Special Funding Account” shall have the meaning specified in the
Indenture.
          “Special Funding Amount” shall have the meaning specified in the
Indenture.
          “Standard & Poor’s” shall mean Standard & Poor’s Ratings Group, or its
successor.
          “Subservicer” shall mean HSBC Private Label Corporation, a Delaware
corporation, or any of its successors or assigns and each additional person to
whom the Servicer delegates duties hereunder pursuant to Section 5.07.
          “Successor Servicer” shall have the meaning specified in subsection
7.02(a).
          “Supplemental Certificate” shall have the meaning specified in the
Trust Agreement.
          “Tax Opinion” shall have the meaning specified in the Indenture.
          “Termination Notice” shall have the meaning specified in subsection
7.01(d).
          “Transaction Documents” shall have the meaning specified in the
Indenture.
          “Transfer Agent and Registrar” shall have the meaning specified in the
Indenture.
          “Transfer Restriction Event” shall have the meaning specified in
Section 2.11.
          “Transferor” shall mean (a) HSBC Funding, a Delaware corporation, or
its successor under this Agreement and (b) any Additional Transferor or
Transferors. References to “each Transferor” shall refer to each entity
mentioned in the preceding sentence and references to “the Transferor” shall
refer to all of such entities.

14



--------------------------------------------------------------------------------



 



          “Transferor Amount” shall have the meaning specified in the Indenture.
          “Transferor Certificate” shall have the meaning specified in the Trust
Agreement.
          “Transferor Certificates” shall mean, collectively, the Transferor
Certificate and any outstanding Supplemental Certificates.
          “Transferor RPA” shall mean (a) the Amended and Restated Receivables
Purchase Agreement, dated as of August 11, 2006, between HPLAC and the
Transferor, as amended, supplemented or otherwise modified from time to time,
and (b) any other receivables purchase agreement, substantially in the form of
such agreement, entered into between Transferor and an Account Owner or other
Receivables Seller.
          “Transferred Account” shall mean each account into which an Account
shall be transferred provided that (i) such transfer was made in accordance with
the Credit Guidelines and (ii) such account can be traced or identified as an
account into which an Account has been transferred.
          “Trust” shall mean the HSBC Private Label Credit Card Master Note
Trust (USA) I (formerly known as Household Private Label Credit Card Master Note
Trust I), acting by and through Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee.
          “Trust Agreement” shall mean the Amended and Restated Trust Agreement
relating to the Trust, dated as of August 11, 2006, between HSBC Funding and the
Owner Trustee, as the same may be amended, supplemented or otherwise modified
from time to time.
          “Trust Assets” shall have the meaning specified in Section 2.01.
          “UCC” shall mean the Uniform Commercial Code, as amended from time to
time, as in effect in any specified jurisdiction.
          “VISA” shall mean VISA USA, Inc., and its successors in interest.
          “Zero Balance Account” shall mean an account which, according to the
Servicer’s records, has had a balance of zero for a period of at least 180 days
or such other period of time specified in the Credit Guidelines.
          Section 1.02 Other Definitional Provisions.
          (a) With respect to any Series, all terms used herein and not
otherwise defined herein shall have meanings ascribed to them in the Trust
Agreement, the Indenture or the related Indenture Supplement, as applicable.
          (b) All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.

15



--------------------------------------------------------------------------------



 



          (c) As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles or regulatory accounting
principles, as applicable and as in effect on the date of this Agreement. To the
extent that the definitions of accounting terms in this Agreement or in any such
certificate or other document are inconsistent with the meanings of such terms
under generally accepted accounting principles or regulatory accounting
principles in the United States, the definitions contained in this Agreement or
in any such certificate or other document shall control.
          (d) The agreements, representations and warranties of HSBC Funding and
HSBC Finance Corporation in this Agreement in each of their respective
capacities as Transferor and Servicer shall be deemed to be the agreements,
representations and warranties of HSBC Funding and HSBC Finance Corporation
solely in each such capacity for so long as HSBC Funding and HSBC Finance
Corporation act in each such capacity under this Agreement.
          (e) Any reference to each Rating Agency shall only apply to any
specific rating agency if such rating agency is then rating any outstanding
Series.
          (f) Unless otherwise specified, references to any amount as on deposit
or outstanding on any particular date shall mean such amount at the close of
business on such day.
          (g) The words “hereof, ” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; references to any subsection,
Section, Schedule or Exhibit are references to subsections, Sections, Schedules
and Exhibits in or to this Agreement unless otherwise specified; and the term
“including” means “including without limitation.”
[END OF ARTICLE I]

16



--------------------------------------------------------------------------------



 



ARTICLE II
CONVEYANCE OF RECEIVABLES
          Section 2.01 Conveyance of Receivables. (a) By execution of this
Agreement, each of HSBC Funding and, in the case of Additional Accounts, any
Additional Transferor does hereby transfer, assign, set over and otherwise
convey to the Owner Trustee on behalf of the Trust, without recourse except as
provided herein, all its right, title and interest in, to and under the
Receivables existing at the close of business on the Initial Cut-Off Date, in
the case of Receivables arising in the Initial Accounts, and on each Additional
Cut-Off Date, in the case of Receivables arising in the Additional Accounts, and
in each case thereafter created from time to time until the termination of the
Trust, all Interchange and Recoveries allocable to the Trust as provided herein,
all monies due or to become due and all amounts received or receivable with
respect thereto and all proceeds (including “proceeds” as defined in the UCC)
thereof. Such property, together with all monies and other property credited to
the Collection Account, the Series Accounts and the Special Funding Account
(including any subaccounts of such account), the Preferred Stock of the
Transferor, the property conveyed to the Owner Trustee on behalf of the Trust
under any Participation Interest Supplement and the right to receive Recoveries
attributed to Obligor charges for merchandise and services in the Accounts shall
constitute the assets of the Trust (the “Trust Assets” ). The foregoing does not
constitute and is not intended to result in the creation or assumption by the
Trust, the Owner Trustee, the Indenture Trustee or any Noteholder of any
obligation of a Receivables Seller, the Bank or other Account Owner or the
Transferor, any Additional Transferor, the Servicer or any other Person in
connection with the Accounts or the Receivables or under any agreement or
instrument relating thereto, including any obligation to Obligors, merchants,
co-branding participants, merchant banks, merchants clearance systems, VISA,
MasterCard, other credit card associations or insurers. The Obligors shall not
be notified in connection with the creation of the Trust of the transfer,
assignment, set-over and conveyance of the Receivables to the Owner Trustee on
behalf of the Trust.
          (b) Each Transferor agrees to record and file, at its own expense,
financing statements (and continuation statements when applicable) with respect
to the Receivables conveyed by such Transferor existing on the Initial Cut-Off
Date and thereafter created meeting the requirements of applicable state law in
such manner and in such jurisdictions as are necessary to perfect, and maintain
the perfection of, the transfer and assignment of its interest in such
Receivables to the Owner Trustee on behalf of the Trust, and to deliver a file
stamped copy of each such financing statement or other evidence of such filing
to the Owner Trustee as soon as practicable after the first Closing Date, in the
case of Receivables arising in the Initial Accounts, and (if any additional
filing is so necessary) as soon as practicable after the applicable Addition
Date, in the case of Receivables arising in Additional Accounts. The Owner
Trustee shall be under no obligation whatsoever to file such financing or
continuation statements or to make any other filing under the UCC in connection
with such transfer and assignment.
          (c) Each Transferor further agrees, at its own expense, on or prior to
(A) the first Closing Date, in the case of the Initial Accounts, (B) the
applicable Addition Date, in the case of Additional Accounts specified in the
Receivables Purchase Agreement with such Transferor, and (C) the applicable
Removal Date, in the case of Removed Accounts specified in the Receivables
Purchase Agreement with such Transferor, (i) to indicate in the appropriate

17



--------------------------------------------------------------------------------



 



computer files that Receivables created (or reassigned, in the case of Removed
Accounts) in connection with the Accounts have been conveyed to the Owner
Trustee on behalf of the Trust pursuant to this Agreement (or conveyed to each
such Transferor or its designee in accordance with Section 2.10, in the case of
Removed Accounts) and (ii) on or prior to (A) the Closing Date, in the case of
the Initial Accounts, (B) the date that is five Business Days after the
applicable Addition Date, in the case of designation of Aggregate Addition
Accounts, (C) the Distribution Date on which the Opinion of Counsel is required
to be delivered with respect to the Due Period which includes the applicable
Additional Date, in the case of Automatic Additional Accounts, and (D) except
for Zero Balance Accounts, the date that is five Business Days after the
applicable Removal Date, in the case of Removed Accounts (the “Required Delivery
Date”), to deliver to the Owner Trustee a computer file or microfiche list
containing a true and complete list of all such Accounts specifying for each
such Account, as of the Initial Cut-Off Date, in the case of the Initial
Accounts, the applicable Additional Cut-Off Date in the case of Additional
Accounts, and the applicable Removal Date in the case of Removed Accounts,
(1) its account number, (2) the aggregate amount outstanding in such Account,
and (3) the aggregate amount of Principal Receivables outstanding in such
Account. Each such file or list, as supplemented, from time to time, to reflect
Additional Accounts and Removed Accounts, shall be marked as Schedule 1 to this
Agreement and is hereby incorporated into and made a part of this Agreement.
          (d) If the arrangements with respect to the Receivables hereunder
shall constitute a loan and not a purchase and sale of such Receivables, it is
the intention of the parties hereto that this Agreement shall constitute a
security agreement under applicable law, and that each Transferor shall be
deemed to have granted and does hereby grant to the Owner Trustee on behalf of
the Trust a first priority perfected security interest in all of such
Transferor’s right, title and interest, whether now owned or hereafter acquired,
in, to and under the Receivables and the other Trust Assets conveyed by such
Transferor to secure its obligations hereunder.
          Section 2.02 Acceptance by Owner Trustee.
          (a) The Owner Trustee hereby acknowledges its acceptance on behalf of
the Trust of all right, title and interest to the property, now existing and
hereafter created, conveyed pursuant to Section 2.01. The Owner Trustee further
acknowledges, that in accordance with this Agreement, the Transferor has
delivered to the Owner Trustee the computer file or microfiche list relating to
the Initial Accounts described in subsection 2.01(c). The Owner Trustee shall
maintain a copy of Schedule 1, as delivered from time to time, at the Corporate
Trust Office.
          (b) The Owner Trustee hereby agrees not to disclose to any Person any
of the account numbers or other information contained in the computer files or
microfiche lists marked as Schedule 1 and delivered to the Owner Trustee, from
time to time, except (i) to a Successor Servicer or as required by a Requirement
of Law applicable to the Owner Trustee, (ii) in connection with the performance
of the Owner Trustee’s duties hereunder, (iii) to the Indenture Trustee in
connection with its duties in enforcing the rights of Noteholders or (iv) to
bona fide creditors or potential creditors of any Account Owner, the Bank, any
Receivables Seller or any Transferor for the limited purpose of enabling any
such creditor to identify Receivables or Accounts subject to this Agreement or
the Receivables Purchase Agreements. The Owner Trustee agrees to take such
measures as shall be reasonably requested by any Transferor to

18



--------------------------------------------------------------------------------



 



protect and maintain the security and confidentiality of such information and,
in connection therewith, shall allow each Transferor or its duly authorized
representatives to inspect the Owner Trustee’s security and confidentiality
arrangements as they specifically relate to the administration of the Trust from
time to time during normal business hours upon prior written notice. The Owner
Trustee shall provide the applicable Transferor with notice five Business Days
prior to disclosure of any information of the type described in this subsection
2.02(b).
          (c) The Owner Trustee shall have no power to create, assume or incur
indebtedness or other liabilities in the name of the Trust other than as
contemplated in this Agreement and the Indenture.
          Section 2.03 Representations and Warranties of Each Transferor
Relating to Such Transferor. Each Transferor hereby severally represents and
warrants to the Owner Trustee and the Trust (and agrees that the Indenture
Trustee may conclusively rely on each such representation and warranty in
authenticating the Notes) as of each Closing Date (but only if it was a
Transferor on such date) that:
          (a) Organization and Good Standing. Such Transferor is a corporation
validly existing under the laws of the jurisdiction of its organization or
incorporation and has, in all material respects, full power and authority to own
its properties and conduct its business as presently owned or conducted, and to
execute, deliver and perform its obligations under this Agreement, any
Receivables Purchase Agreement to which it is a party and each applicable
Participation Interest Supplement.
          (b) Due Qualification. Such Transferor is duly qualified to do
business and is in good standing as a foreign corporation and has obtained all
necessary licenses and approvals, in each jurisdiction in which failure to so
qualify or to obtain such licenses and approvals would (i) render any Credit
Agreement relating to an Account specified in the applicable Receivables
Purchase Agreement with such Transferor or any Receivable conveyed to the Trust
by such Transferor unenforceable by such Transferor or the Trust or (ii) have a
material adverse effect on the Noteholders.
          (c) Due Authorization. The execution and delivery of this Agreement,
the applicable Receivables Purchase Agreement and each applicable Participation
Interest Supplement by such Transferor and the order to the Owner Trustee to
have the Notes authenticated and delivered and the consummation by such
Transferor of the transactions provided for in this Agreement, the applicable
Receivables Purchase Agreement and each applicable Participation Interest
Supplement have been duly authorized by such Transferor by all necessary
corporate action on the part of such Transferor.
          (d) No Conflict. The execution and delivery by such Transferor of this
Agreement, the applicable Receivables Purchase Agreement and each applicable
Participation Interest Supplement, and the performance of the transactions
contemplated by this Agreement, the applicable Receivables Purchase Agreement
and each applicable Participation Interest Supplement and the fulfillment of the
terms hereof and thereof applicable to such Transferor, will not conflict with
or violate any Requirements of Law applicable to such Transferor or conflict
with, result in any breach of any of the material terms and provisions of, or
constitute

19



--------------------------------------------------------------------------------



 



(with or without notice or lapse of time or both) a material default under, any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which such Transferor is a party or by which it or its properties are bound.
          (e) No Proceedings. There are no proceedings or investigations,
pending or, to the best knowledge of such Transferor, threatened against such
Transferor before any Governmental Authority (i) asserting the invalidity of
this Agreement, the applicable Receivables Purchase Agreement or any applicable
Participation Interest Supplement, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement, the applicable
Receivables Purchase Agreement or any applicable Participation Interest
Supplement, (iii) seeking any determination or ruling that, in the reasonable
judgment of such Transferor, would materially and adversely affect the
performance by such Transferor of its obligations under this Agreement, the
applicable Receivables Purchase Agreement or any applicable Participation
Interest Supplement, (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this
Agreement, the applicable Receivables Purchase Agreement or any applicable
Participation Interest Supplement or (v) seeking to affect adversely the income
or franchise tax attributes of the Trust under the United States Federal or any
State income or franchise tax systems.
          (f) All Consents. All authorizations, consents, orders or approvals of
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given by such Transferor in connection with the execution
and delivery by such Transferor of this Agreement, the applicable Receivables
Purchase Agreement and each applicable Participation Interest Supplement and the
performance of the transactions contemplated by this Agreement, the applicable
Receivables Purchase Agreement and each applicable Participation Interest
Supplement by such Transferor have been duly obtained, effected or given and are
in full force and effect.
          Section 2.04 Representations and Warranties of each Transferor
Relating to the Agreement and Any Participation Interest Supplement and the
Receivables.
          (a) Representations and Warranties. Each Transferor hereby severally
represents and warrants to the Owner Trustee and the Trust as of the Initial
Issuance Date, each Closing Date and, with respect to Additional Accounts, as of
the related Addition Date (but only if, in either case, it was a Transferor on
such date and only with respect to Accounts it has designated on such date and
Receivables arising therein) that:
          (i) this Agreement, the applicable Receivables Purchase Agreement,
each applicable Participation Interest Supplement and, in the case of Additional
Accounts, the related Assignment, each constitutes a legal, valid and binding
obligation of such Transferor enforceable against such Transferor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect or general
principles of equity;
          (ii) as of the Initial Cut-Off Date with respect to the Initial
Accounts and as of the related Additional Cut-Off Date with respect to
Additional Accounts, the

20



--------------------------------------------------------------------------------



 



portion of Schedule 1 to this Agreement under such Transferor’s name, as
supplemented to such date, is, or will be on the Required Delivery Date in the
case of Additional Accounts, an accurate and complete listing in all material
respects of all the Accounts the Receivables in which were transferred by such
Transferor on the first Closing Date or the Addition Date, as the case may be,
and the information contained therein with respect to the identity of such
Accounts and the Receivables existing thereunder is, or will be on the Required
Delivery Date in the case of Additional Accounts, true and correct in all
material respects as of the Initial Cut-Off Date or such Additional Cut-Off
Date, as the case may be;
          (iii) on the date each Receivable is conveyed to the Trust by such
Transferor, such Receivable has been conveyed to the Trust free and clear of any
Lien and, on such date, any related underlying receivable is free and clear of
all Liens;
          (iv) all authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by such Transferor in connection with the conveyance
by such Transferor of Receivables to the Trust have been duly obtained, effected
or given and are in full force and effect;
          (v) either this Agreement or, in the case of Additional Accounts, the
related Assignment constitutes a valid sale, transfer and assignment to the
Trust of all right, title and interest of such Transferor in the Receivables
conveyed to the Trust by such Transferor and the proceeds thereof and Recoveries
and Interchange identified as relating to the Receivables conveyed to the Trust
by such Transferor which have become Defaulted Receivables or, if this Agreement
or, in the case of Additional Accounts, the related Assignment does not
constitute a sale of such property, it constitutes a grant of a first priority
perfected “security interest” (as defined in the UCC) in such property to the
Trust, which, in the case of existing Receivables and the proceeds thereof and
said Recoveries and Interchange, if any, is enforceable upon execution and
delivery of this Agreement, or, with respect to then existing Receivables in
Additional Accounts, as of the applicable Addition Date, and which will be
enforceable with respect to such Receivables hereafter and thereafter created
and the proceeds thereof upon such creation. Upon the filing of the financing
statements and, in the case of Receivables hereafter created and the proceeds
thereof, upon the creation thereof, the Trust shall have a first priority
perfected security or ownership interest in such property and proceeds;
          (vi) on the Initial Cut-Off Date, each Initial Account specified in
Schedule 1 with respect to such Transferor is an Eligible Account and, on the
applicable Additional Cut-Off Date, each related Additional Account specified in
Schedule 1 with respect to such Transferor is an Eligible Account;
          (vii) on the Initial Cut-Off Date, each Receivable then existing and
conveyed to the Trust by such Transferor is an Eligible Receivable and, on the
applicable Additional Cut-Off Date, each Receivable contained in the related
Additional Accounts and conveyed to the Trust by such Transferor is an Eligible
Receivable;

21



--------------------------------------------------------------------------------



 



          (viii) as of the date of the creation of any new Receivable in an
Account specified in the applicable Receivables Purchase Agreement, such
Receivable is an Eligible Receivable;
          (ix) no selection procedures believed by such Transferor to be
materially adverse to the interests of the Trust have been used in selecting
such Accounts; and
          (x) each of the Initial Accounts is a consumer revolving credit
account.
          (b) Notice of Breach. The representations and warranties set forth in
Section 2.03, this Section 2.04 and subsection 2.09(f) shall survive the
transfers and assignments of the Receivables to the Trust, the pledge of the
Receivables to the Indenture Trustee pursuant to the Indenture, and the issuance
of the Notes. Upon discovery by any Transferor, the Servicer or the Owner
Trustee of a breach of any of the representations and warranties set forth in
Section 2.03, this Section 2.04 or subsection 2.09(f), the party discovering
such breach shall give notice to the other parties and to the Indenture Trustee
within three Business Days following such discovery, provided that the failure
to give notice within three Business Days does not preclude subsequent notice.
          Section 2.05 Reassignment of Ineligible Receivables.
          (a) Reassignment of Receivables. In the event (i) any representation
or warranty contained in subsection 2.04(a)(ii), (iii), (iv), (vi), (vii),
(viii) or (ix) or in Section 9.15 is not true and correct in any material
respect as of the date specified therein with respect to any Receivable or the
related Account and such breach has a material adverse effect on any Receivable
(which determination shall be made without regard to whether funds are then
available pursuant to any Series Enhancement) unless cured within 60 days (or
such longer period, not in excess of 120 days, as may be agreed to by the
Indenture Trustee and the Servicer) after the earlier to occur of the discovery
thereof by the Transferor which conveyed such Receivables to the Trust or
receipt by the Transferor of written notice thereof given by the Owner Trustee,
the Indenture Trustee or the Servicer, or (ii) it is so provided in subsection
2.07(a) with respect to any Receivables conveyed to the Trust by such
Transferor, then such Transferor shall accept reassignment of all Receivables in
the related Account ( “Ineligible Receivables” ) on the terms and conditions set
forth in paragraph (b) below.
          (b) Price of Reassignment. The Servicer shall deduct the portion of
such Ineligible Receivables reassigned to each Transferor which are Principal
Receivables from the aggregate amount of the Principal Receivables used to
calculate the Transferor Amount. In the event that, following the exclusion of
such Principal Receivables from the calculation of the Transferor Amount, the
Transferor Amount would be less than the Required Transferor Amount, not later
than 1:00 P.M., New York City time, on the first Distribution Date following the
Due Period in which such reassignment obligation arises, the applicable
Transferor shall make a deposit into the Special Funding Account in immediately
available funds in an amount equal to the amount by which the Transferor Amount
would be below the Required Transferor Amount (up to the amount of such
Principal Receivables).

22



--------------------------------------------------------------------------------



 



          Upon reassignment of any Ineligible Receivable, the Trust shall
automatically and without further action be deemed to transfer, assign, set over
and otherwise convey to the applicable Transferor or its designee, without
recourse, representation or warranty, all the right, title and interest of the
Owner Trustee and the Trust in and to such Ineligible Receivable, all
Interchange and Recoveries related thereto, all monies and amounts due or to
become due and all proceeds thereof and such reassigned Ineligible Receivable
shall be treated by the Owner Trustee and the Trust as collected in full as of
the date on which it was transferred. The obligation of each Transferor to
accept reassignment of any Ineligible Receivables conveyed to the Trust by such
Transferor, and to make the deposits, if any, required to be made to the Special
Funding Account as provided in this Section, shall constitute the sole remedy
respecting the event giving rise to such obligation available to Noteholders (or
the Indenture Trustee on behalf of the Noteholders) or any Series Enhancer.
Notwithstanding any other provision of this subsection 2.05(b), a reassignment
of an Ineligible Receivable in excess of the amount that would cause the
Transferor Amount to be less than the Required Transferor Amount shall not occur
if the applicable Transferor fails to make any deposit required by this
subsection 2.05(b) with respect to such Ineligible Receivable. The Owner Trustee
shall execute such documents and instruments of transfer or assignment and take
such other actions as shall reasonably be requested and provided by the
applicable Transferor to effect the conveyance of such Ineligible Receivables
pursuant to this subsection 2.05(b), but only upon receipt of an Officer’s
Certificate from such Transferor that states that all conditions set forth in
this Section 2.05 have been satisfied.
          Section 2.06 Reassignment of Trust Portfolio. In the event any
representation or warranty of a Transferor set forth in subsection 2.03(a) or
(c) or subsection 2.04(a)(i) or (v) is not true and correct in any material
respect and such breach has a material adverse effect on the Receivables or
Participation Interests conveyed to the Trust by such Transferor or the
availability of the proceeds thereof to the Trust (which determination shall be
made without regard to whether funds are then available pursuant to any
Series Enhancement), then either the Owner Trustee, the Indenture Trustee or the
Holders of Notes evidencing not less than 50% of the aggregate unpaid principal
amount of all outstanding Notes, by notice then given to such Transferor and the
Servicer (and to the Owner Trustee and Indenture Trustee if given by the
Noteholders), may direct such Transferor to accept a reassignment of the
Receivables and any Participation Interests conveyed to the Trust by such
Transferor if such breach and any material adverse effect caused by such breach
is not cured within 60 days of such notice (or within such longer period, not in
excess of 120 days, as may be specified in such notice), and upon those
conditions such Transferor shall be obligated to accept such reassignment on the
terms set forth below; provided, however, that such Receivables and
Participation Interests will not be reassigned to such Transferor if, on any day
prior to the end of such 60-day or longer period (i) the relevant representation
and warranty shall be true and correct in all material respects as if made on
such day and (ii) such Transferor shall have delivered to the Owner Trustee a
certificate of an authorized officer describing the nature of such breach and
the manner in which the relevant representation and warranty has become true and
correct.
          The applicable Transferor shall deposit in the Collection Account in
immediately available funds not later than 1:00 P.M., New York City time, on the
first Distribution Date following the Due Period in which such reassignment
obligation arises, in payment for such reassignment, an amount equal to the sum
of the amounts specified therefor with respect to each outstanding Series in the
related Indenture Supplement. Notwithstanding anything to the

23



--------------------------------------------------------------------------------



 



contrary in this Agreement, such amounts shall be distributed to the Noteholders
on such Distribution Date in accordance with the terms of each Indenture
Supplement. If the Owner Trustee, the Indenture Trustee or the Noteholders give
notice directing the applicable Transferor to accept a reassignment of the
Receivables and Participation Interests as provided above, the obligation of
such Transferor to accept such reassignment pursuant to this Section 2.06 and to
make the deposit required to be made to the Collection Account as provided in
this paragraph shall constitute the sole remedy respecting an event of the type
specified in the first sentence of this Section 2.06 available to the
Noteholders (or the Indenture Trustee on behalf of the Noteholders) or any
Series Enhancer. Upon reassignment of the Receivables and Participation
Interests on such Distribution Date, the Trust shall automatically and without
further action be deemed to transfer, assign, set over and otherwise convey to
the applicable Transferor, without recourse, representation or warranty, all of
the right, title and interest of the Owner Trustee and the Trust in and to the
Receivables and Participation Interests, all Interchange and Recoveries
allocable to the Trust, all monies and amounts due or to become due with respect
thereto and all proceeds thereof. The Owner Trustee shall execute such documents
and instruments of transfer or assignment and take such other actions as shall
reasonably be requested by the applicable Transferor to effect the conveyance of
such property pursuant to this subsection.
          Section 2.07 Covenants of each Transferor. Each Transferor hereby
severally covenants that:
          (a) Receivables Not To Be Evidenced by Promissory Notes. Except in
connection with its enforcement or collection of an Account, such Transferor
will take no action to cause any Receivable conveyed by it to the Trust to be
evidenced by any instrument (as defined in the UCC) and if any such Receivable
(or any underlying receivable) is so evidenced it shall be deemed to be an
Ineligible Receivable in accordance with Section 2.05(a) and shall be reassigned
to such Transferor in accordance with Section 2.05(b).
          (b) Security Interests. Except for the conveyances hereunder, such
Transferor will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on, any Receivable (or
any underlying receivable) or Participation Interest conveyed by it to the
Trust, whether now existing or hereafter created, or any interest therein, and
such Transferor shall defend the right, title and interest of the Trust and the
Indenture Trustee in, to and under the Receivables and any Participation
Interest, whether now existing or hereafter created, against all claims of third
parties claiming through or under such Transferor.
          (c) Transferor Amount. Except for (i) the conveyances hereunder, in
connection with any transaction permitted by subsection 4.02 or Section 4.04 or
as provided in subsection 2.09(g) of this Agreement or Section 2.12 of the
Indenture or (ii) conveyances with respect to which the Rating Agency Condition
shall have been satisfied and a Tax Opinion shall have been delivered, any
Transferor agrees not to transfer, sell, assign, exchange or otherwise convey or
pledge, hypothecate or otherwise grant a security interest in the Transferor
Amount, the Transferor Certificate or any Supplemental Certificate or the
Transferor’s interest in the Trust and any such attempted transfer, assignment,
exchange, conveyance, pledge, hypothecation, grant or sale shall be void;
provided, however, that nothing in this subsection 2.07(c) shall prevent the
owner of an interest in the Transferor Amount from granting to an Affiliate a

24



--------------------------------------------------------------------------------



 



participation interest or other beneficial interest in the rights to receive
cash flows related to the Transferor Amount, if (i) such interest does not grant
such Affiliate any rights hereunder or delegate to such Affiliate any
obligations or duties hereunder, (ii) such transferor of such interest obtains
the prior written consent of the Transferor and (iii) after giving effect to
such transfer, the interest in the Transferor Amount owned directly by such
Transferor represents an undivided ownership interest in two percent (2.0%) or
more of the Trust Assets.
          (d) Delivery of Collections or Recoveries. In the event that such
Transferor receives Collections or Recoveries, such Transferor agrees to pay the
Servicer all such Collections and Recoveries as soon as practicable after
receipt thereof.
          (e) Notice of Liens. Such Transferor shall notify the Owner Trustee,
the Indenture Trustee and each Series Enhancer promptly after becoming aware of
any Lien on any Receivable (or on the underlying receivable) or Participation
Interest conveyed by it to the Trust other than the conveyances hereunder and
under the applicable Receivables Purchase Agreement and the Indenture.
          (f) Amendment of the Certificate of Incorporation. Such Transferor
will not amend in any material respect its certificate of incorporation without
providing the Rating Agency with notice no later than the fifth Business Day
prior to such amendment (unless the right to such notice is waived by the Rating
Agency) and satisfying the Rating Agency Condition.
          (g) Other Indebtedness. Such Transferor shall not incur any additional
debt, unless (i) such debt is incurred pursuant to the Revolving Credit
Agreement or (ii) the Rating Agency is provided with notice no later than the
fifth Business Day prior to the incurrence of such additional debt (unless the
right to such notice is waived by the Rating Agency) and the Rating Agency
Condition is satisfied with respect to the incurrence of such debt.
          (h) Interchange. Subject to Section 8.04 of the Indenture, with
respect to any Distribution Date, on or prior to the immediately preceding
Transfer Date, the Servicer shall notify the Transferor of the amount of
Interchange, if any, required to be included as Collections of Finance Charge
and Administrative Receivables with respect to such Due Period, which amount for
any Series shall be specified in the related Indenture Supplement. Not later
than 1:00 p.m., New York City time, on the related Distribution Date, the
Transferor shall cause to be deposited into the Collection Account, in
immediately available funds, the amount of Interchange to be so included as
Collections of Finance Charge and Administrative Receivables with respect to
such Due Period.
          (i) Compliance and Separateness.
          (i) During the term of this Agreement, such Transferor will, subject
to the terms of this Agreement, keep in full force and effect its existence,
rights and franchises as a corporation under the laws of the jurisdiction of its
incorporation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this

25



--------------------------------------------------------------------------------



 



Agreement and each other instrument or agreement necessary or appropriate to the
proper administration of this Agreement and the transactions contemplated
thereby.
          (ii) During the term of this Agreement, such Transferor will observe
the applicable legal requirements for the recognition of such Transferor as a
legal entity separate and apart from its Affiliates, including as follows:
                  (1) such Transferor shall not engage in any other business
other than as provided in Article THIRD of its certificate of incorporation;
                  (2) such Transferor will maintain corporate records and books,
of account separate from those of its Affiliates;
                  (3) except as otherwise provided in the Transaction Documents,
such Transferor will not commingle its assets and funds with those of any other
Person;
                  (4) such Transferor will hold such appropriate meetings of its
Board of Directors as are necessary to authorize all of its corporate actions
required by law to be authorized by the Board of Directors, will keep minutes of
such meetings and of meetings of its stockholder(s) and observe all other
customary corporate formalities or shall obtain written consents in lieu of
formal meetings of its Board of Directors or stockholder(s) (and any successor
to such Transferor that is not a corporation shall observe similar procedures in
accordance with its governing documents and applicable law);
                  (5) such Transferor will at all times hold itself out to the
public under its own name as a legal entity separate and distinct from its
Affiliates;
                  (6) such Transferor will not become involved in the day-to-day
management of any other Person;
                  (7) such Transferor will not guarantee any other Person’s
obligations or advance funds to any other Person for the payment of expenses or
otherwise;
                  (8) such Transferor will not act as an agent of any other
Person in any capacity;
                  (9) such Transferor will not dissolve or liquidate, in whole
or in part, except as may be permitted by this Agreement; and
                  (10) all transactions and dealings between such Transferor and
its Affiliates will be conducted on an arm’s length basis.
          (iii) During the term of this Agreement, such Transferor will comply
with the limitations on its business and activities, as set forth in its
certificate of incorporation, and will not incur indebtedness other than
pursuant to or as expressly permitted by the Transaction Documents.

26



--------------------------------------------------------------------------------



 



          (iv) During the term of this Agreement, such Transferor will ensure
that its corporate records indicate that the Preferred Stock has been issued to
the Owner Trustee.
          (v) During the term of this Agreement, such Transferor will maintain
adequate capital in light of its contemplated business obligations.
          (vi) Except as otherwise permitted under any Transaction Document
entered into in connection with this Agreement, such Transferor will pay its own
liabilities out of its own funds.
          Section 2.08 Covenants of each Transferor with Respect to Receivables
Purchase Agreement. Each Transferor, in its capacity as purchaser of Receivables
pursuant to a Receivables Purchase Agreement, hereby covenants that such
Transferor will at all times enforce the covenants and agreements of each
Receivables Seller to enforce, or will enforce, the covenants of the Bank or
such other Account Owner in such Receivables Purchase Agreement, including
covenants substantially to the effect set forth below:
          (a) Periodic Rate Finance Charges. (i) Except (A) as otherwise
required by any Requirements of Law or (B) as is deemed by the Bank or any other
Account Owner, as the case may be, to be necessary in order for it to maintain
its credit business or a program operated by such credit business on a
competitive basis based on a good faith assessment by it of the nature of the
competition with respect to the credit business or such program, it shall not at
any time take any action which would have the effect of reducing the
Series Portfolio Yield to a level that could be reasonably expected to result in
an Adverse Effect with respect to any Series based on the insufficiency of the
Series Portfolio Yield or any similar test.
          (b) Credit Agreements and Guidelines. Subject to compliance with all
Requirements of Law and paragraph (a) above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) may change the terms and
provisions of the applicable Credit Agreements or the applicable Credit
Guidelines of the Servicer or the Bank (or other Account Owner if the Bank is
not the Account Owner) in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Rate Finance Charges to be
assessed thereon). Notwithstanding the above, unless required by Requirements of
Law or as permitted by paragraph (a) above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) will not take any action
unless (i) at the time of such action, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) reasonably believes that
such action will not cause an Adverse Effect, and (ii) such change is made
applicable to the comparable segment of the revolving credit accounts owned by
the Bank (or other Account Owner if the Bank is not the Account Owner) or
serviced by the Servicer which have characteristics the same as, or
substantially similar to, the Accounts that are the subject of such change,
except as otherwise restricted by an endorsement, sponsorship, or other
agreement between the Bank or an Affiliate of the Bank (or other Account Owner
if the Bank is not the Account Owner) and an unrelated third party or by the
terms of the Credit Agreements.
          Section 2.09 Addition of Accounts.

27



--------------------------------------------------------------------------------



 



          (a) Required Aggregate Additions.
          (i) Required Additional Accounts. If, as of the close of business on
the last day of any calendar month, the aggregate amount of Principal
Receivables is less than the Required Minimum Principal Balance (as adjusted for
any Series having a Paired Series as described in the Indenture Supplement for
such Series) on such date, the Transferor shall on or prior to the close of
business on the last day of the next succeeding Due Period (the “Required
Designation Date” ), unless the aggregate amount of Principal Receivables
exceeds and continues to exceed the Required Minimum Principal Balance as of the
close of business on any day after the last day of such calendar month and prior
to the Required Designation Date, effect the addition of Eligible Accounts to be
included as Accounts as of the Required Designation Date or any earlier date in
a sufficient amount (or such lesser amount as shall represent all Eligible
Accounts constituting revolving credit accounts then available to the Transferor
under the Receivables Purchase Agreement) such that, after giving effect to such
addition and the addition by each other Transferor, the aggregate amount of the
Principal Receivables is at least equal to the Required Minimum Principal
Balance on such date.
          (ii) Optional Participation Interests. In lieu of, or in addition to,
causing the designation of Additional Accounts pursuant to clause (i) above, the
Transferor may (but shall not be required), subject to the conditions specified
in paragraph (c) below, convey to the Trust participations (including 100%
participations) representing undivided interests in a pool of assets primarily
consisting of revolving credit receivables and any interests in any of the
foregoing, including securities representing or backed by such receivables and
collections, together with all earnings, revenue, dividends, distributions,
income, issues and profits thereon ( “Participation Interests” ). The addition
of Participation Interests in the Trust pursuant to this paragraph (a) or
paragraph (b) below shall be effected by a Participation Interest Supplement,
dated the applicable Addition Date and entered into pursuant to subsection
9.01(a).
          (iii) Any Additional Accounts or Participation Interests designated to
be included as Trust Assets pursuant to clauses (i) or (ii) above may only be so
included if the applicable conditions specified in paragraph (c) below have been
satisfied.
          (b) Permitted Aggregate Additions. Each Transferor may from time to
time, in its sole discretion, subject to the conditions specified in paragraph
(c) below, voluntarily cause the designation of additional Eligible Accounts to
be included as Accounts or Participation Interests to be included as Trust
Assets, in either case as of the applicable Addition Date.
          (c) Conditions to Aggregate Additions. On the Addition Date with
respect to any Aggregate Additions, the Trust shall acquire the Receivables in
such Aggregate Addition Accounts (and such Aggregate Addition Accounts shall be
deemed to be Accounts for purposes of this Agreement) or shall acquire such
Participation Interests existing as of the close of business on the applicable
Additional Cut-Off Date, subject to the satisfaction of the following
conditions:

28



--------------------------------------------------------------------------------



 



          (i) on or before the fifth Business Day immediately preceding the
Addition Date, the applicable Transferor shall have given the Owner Trustee, the
Indenture Trustee, the Servicer and each Rating Agency notice (unless such
notice requirement is otherwise waived by the Rating Agency) that the Aggregate
Addition Accounts or Participation Interests will be included and specifying the
applicable Addition Date, the Additional Cut-Off Date and the Pool or Pools to
which such addition will be made;
          (ii) as of the applicable Additional Cut-Off Date, such Aggregate
Addition Accounts shall be Eligible Accounts;
          (iii) on or before the Required Delivery Date, the applicable
Transferor shall have delivered to the Owner Trustee and the Indenture Trustee
copies of UCC-1 financing statements covering such Aggregate Addition Accounts
or Participation Interests, if necessary to perfect the Owner Trustee’s and the
Trust’s interest in the Receivables arising therein and a schedule of such
Aggregate Addition Accounts;
          (iv) to the extent required by Section 8.04 of the Indenture, such
Transferor shall have deposited in the Collection Account all Collections with
respect to such Aggregate Addition Accounts or Participation Interests since the
Additional Cut-Off Date;
          (v) as of each of the Additional Cut-Off Date and the Addition Date,
no Insolvency Event with respect to any Receivables Seller, the Bank or any
other Account Owner, as applicable, or such Transferor shall have occurred nor
shall the transfer to the Trust of the Receivables arising in the Aggregate
Addition Accounts or of the Participation Interests have been made in
contemplation of the occurrence thereof;
          (vi) solely with respect to Aggregate Additions designated pursuant to
subsection 2.09(b), the Rating Agency Condition shall have been satisfied;
          (vii) such Transferor shall have delivered to the Owner Trustee and
the Indenture Trustee an Officer’s Certificate, dated the Addition Date,
confirming, to the extent applicable, the items set forth in clauses
(ii) through (vi) above;
          (viii) the addition to the Trust of the Receivables arising in the
Aggregate Addition Accounts or of the Participation Interests will not result in
an Adverse Effect and, in the case of Aggregate Additions, such Transferor shall
have delivered to the Owner Trustee and the Indenture Trustee an Officer’s
Certificate, dated the Addition Date, stating that such Transferor reasonably
believes that the addition to the Trust of the Receivables arising in the
Aggregate Addition Accounts or of the Participation Interests will not have an
Adverse Effect; and
          (ix) such Transferor shall have delivered to the Owner Trustee, the
Indenture Trustee and each Rating Agency an Opinion of Counsel, dated the
Addition Date, in accordance with subsection 9.02(d)(ii) or (iv), as applicable.

29



--------------------------------------------------------------------------------



 



     (d) Automatic Additional Accounts. (i) Each Transferor may from time to
time, at its sole discretion, subject to the conditions specified in paragraph
(e) below, voluntarily designate Eligible Accounts to be included as Automatic
Additional Accounts. For purposes of this paragraph, Eligible Accounts shall be
deemed to include only revolving credit accounts (a) originated or underwritten
by the Bank or any other Affiliate of the Bank and (b) which are of the same
nature as those included as Initial Accounts or which have previously been
included in any Aggregate Addition if the Assignment related to such Aggregate
Addition expressly provides that such type of revolving credit account is
permitted to be designated as an Automatic Additional Account.
          (ii) The number of Automatic Additional Accounts designated with
respect to any of the three consecutive Due Periods commencing in January,
April, July and October of each calendar year shall not exceed (x) 15% of
(A) the number of Accounts or (B) the total amount of Principal Receivables,
each as of the first day of the calendar year during which such Due Periods
commence, and the number of Automatic Additional Accounts designated during any
such calendar year shall not exceed (y) 20% of (A) the number of Accounts or
(B) the total amount of Principal Receivables, each as of the first day of such
calendar year; provided, however, Automatic Additional Accounts may be
designated in excess of such 15% and 20% limitations if the Rating Agency
Condition is satisfied with respect to such designation.
     (e) Conditions to Addition of Automatic Additional Accounts. On the
Addition Date with respect to any Automatic Additional Accounts, the Trust shall
acquire the Receivables in such Automatic Additional Accounts (and such
Automatic Additional Accounts shall be deemed to be Accounts for purposes of
this Agreement) as of the close of business on the applicable Addition Date,
subject to the satisfaction of the following conditions:
          (i) as of the applicable Additional Cut-Off Date, the Automatic
Additional Accounts shall all be Eligible Accounts;
          (ii) on or before the Required Delivery Date, the applicable
Transferor shall have delivered to the Owner Trustee and Indenture Trustee
copies of UCC-1 financing statements covering such Automatic Additional
Accounts, if necessary to perfect the Owner Trustee’s and the Trust’s interest
and the Indenture Trustee’s interest in the Receivables arising therein and a
schedule of such Automatic Additional Accounts;
          (iii) to the extent required by Section 8.04 of the Indenture, the
applicable Transferor shall have deposited in the Collection Account all
Collections with respect to such Automatic Additional Accounts since the
Additional Cut-Off Date;
          (iv) as of each of the Additional Cut-Off Date and the Addition Date,
no Insolvency Event with respect to the Bank or any other Account Owner, as
applicable, or such Transferor shall have occurred nor shall the transfer to the
Trust of the Receivables arising in the Automatic Additional Accounts have been
made in contemplation of the occurrence thereof;

30



--------------------------------------------------------------------------------



 



          (v) such Transferor shall have delivered to the Owner Trustee and the
Indenture Trustee an Officer’s Certificate, dated the Addition Date, confirming,
to the extent applicable, the items set forth in clauses (i) through (iv) above;
          (vi) the addition of the Receivables arising in the Automatic
Additional Accounts to the Trust will not result in an Adverse Effect and such
Transferor shall have delivered to the Owner Trustee and the Indenture Trustee
an Officer’s Certificate, dated the Addition Date, stating that such Transferor
reasonably believes that the addition to the Trust of the Receivables arising in
the Automatic Additional Accounts will not have an Adverse Effect;
          (vii) on or before the first Distribution Date following the end of a
Quarter in which Automatic Additional Accounts are designated to the Trust, such
Transferor shall deliver to the Owner Trustee, the Indenture Trustee and each
Rating Agency, an Opinion of Counsel substantially in the form of Exhibit D-1
with respect to the Receivables in such Automatic Additional Accounts. The
opinion delivery requirement set forth in the immediately preceding sentence may
be modified provided that the Rating Agency Condition is satisfied; and
          (viii) on or before the fifth Business Day preceding the Addition Date
the applicable Transferor shall have given each Rating Agency notice specifying
the Pool or Pools to which such Automatic Additional Accounts will be added.
          (f) Representations and Warranties. Each Transferor conveying
Additional Accounts or Participation Interests hereby represents and warrants to
the Owner Trustee and the Trust as of the related Addition Date as to the
matters set forth in clauses (v) and (viii) of subsection 2.09(c) above and
that, in the case of Additional Accounts, the list delivered pursuant to
subsection 2.09(h) is, as of the applicable Additional Cut-Off Date, true and
complete in all material respects.
          (g) Additional Transferors. The Transferor may designate Affiliates of
the Transferor to be included as Transferors ( “Additional Transferors” ) under
this Agreement in an amendment hereto pursuant to subsection 9.01(a) and, in
connection with such designation, the Transferor shall (i) surrender the
Transferor Certificate to the Owner Trustee in exchange for a newly issued
Transferor Certificate modified to reflect such Additional Transferor’s interest
in the Transferor Certificate or (ii) if the Transferor Certificate is
uncertificated, direct the Indenture Trustee to make the appropriate entries in
its books and records to reflect such Additional Transferor’s interest in the
Transferor Certificate; provided, however, that prior to any such designation
and exchange the conditions set forth in clauses (iii) and (v) of subsection
3.06 of the Trust Agreement shall have been satisfied with respect thereto.
          (h) Delivery of Documents. In the case of the designation of
Additional Accounts, the Transferor designating such Accounts shall deliver to
the Indenture Trustee and the Owner Trustee (i) the computer file or microfiche
list required to be delivered pursuant to Section 2.01 with respect to such
Additional Accounts on the date such file or list is required to be delivered
pursuant to Section 2.01 (the “Document Delivery Date” ) and (ii) a duly
executed,

31



--------------------------------------------------------------------------------



 



written Assignment (including an acceptance by the Trust), substantially in the
form of Exhibit A (the “Assignment” ), on the Document Delivery Date.
          Section 2.10 Removal of Accounts and Participation Interests. (a) On
any day of any Due Period each Transferor shall have the right to designate
Accounts and require the reassignment to it or its designee of all the Owner
Trustee’s, if any, and the Trust’s right, title and interest in, to and under
the Receivables then existing and thereafter created, all Interchange, if any,
and Recoveries related thereto, all monies due or to become due and all amounts
received or receivable with respect thereto after the Removal Date and all
proceeds thereof in or with respect to such Accounts and any Insurance Proceeds
relating thereto (the “Removed Accounts” ) or Participation Interests conveyed
to the Trust by such Transferor (the “Removed Participation Interests” ) (unless
otherwise set forth in the applicable Participation Interest Supplement or
Indenture Supplement) designated for removal by the Transferor, upon
satisfaction of the conditions in clauses (i) through (v) below; provided,
however, (x) that the conditions listed in clauses (iv) and (v) below need not
be satisfied if the Removed Accounts are related to a terminated Merchant
Agreement, and (y) that the conditions listed in clauses (i) through (v) below
need not be satisfied if the Removed Accounts are Zero Balance Accounts:
          (i) on or before the fifth Business Day immediately preceding the
Removal Date, such Transferor shall have given written notice to the Owner
Trustee, the Indenture Trustee, the Servicer, the Rating Agency and each
Series Enhancer (unless such notice requirement is otherwise waived) of such
removal and specifying the date for removal of the Removed Accounts and removed
Participation Interests (the “Removal Date” );
          (ii) on or prior to the date that is five Business Days after the
Removal Date, such Transferor shall amend Schedule 1 by delivering to the Owner
Trustee a computer file or microfiche list containing a true and complete list
of the Removed Accounts specifying for each such Account, as of the date notice
of the Removal Date is given, its account number, the aggregate amount
outstanding in such Account and the aggregate amount of Principal Receivables
outstanding in such Account;
          (iii) such Transferor shall have represented and warranted as of the
Removal Date that the list of Removed Accounts delivered pursuant to paragraph
(ii) above, as of the Removal Date, is true and complete in all material
respects;
          (iv) the Rating Agency Condition shall have been satisfied with
respect to the removal of the Removed Accounts and removed Participation
Interests; and
          (v) such Transferor shall have delivered to the Owner Trustee and the
Indenture Trustee an Officer’s Certificate, dated the Removal Date, to the
effect that such Transferor reasonably believes that (A) such removal will not
have an Adverse Effect and (B) no selection procedures believed by such
Transferor to be materially adverse to the interests of the Noteholders have
been used in selecting the Removed Accounts.
          Upon satisfaction of the above conditions, the Owner Trustee shall
execute and deliver to such Transferor a written reassignment in substantially
the form of Exhibit B (the

32



--------------------------------------------------------------------------------



 



“Reassignment” ) and shall, without further action, be deemed to transfer,
assign, set over and otherwise convey to such Transferor or its designee,
effective as of the Removal Date, without recourse, representation or warranty,
all the right, title and interest of the Owner Trustee and the Trust in and to
the Receivables arising in the Removed Accounts and Removed Participation
Interests, all Interchange and Recoveries related thereto, all monies due and to
become due and all amounts received or receivable with respect thereto after the
Removal Date and all proceeds thereof and any Insurance Proceeds relating
thereto. The Owner Trustee may conclusively rely on the Officer’s Certificate
delivered pursuant to this Section 2.10 and shall have no duty to make inquiries
with regard to the matters set forth therein and shall incur no liability in so
relying.
          (b) Treatment of Defaulted Receivables. In addition to the foregoing,
on the date when any Receivable in an Account becomes a Defaulted Receivable,
the Trust shall automatically and without further action or consideration be
deemed to transfer, set over and otherwise convey to the Transferor with respect
to such Account, without recourse, representation or warranty, all right, title
and interest of the Owner Trustee and the Trust in and to the Defaulted
Receivables in such Account, all Interchange related thereto, all monies and
amounts due or to become due with respect thereto, all proceeds thereof and any
Insurance Proceeds relating thereto; provided, that Recoveries of such Account
shall be applied as provided herein.
          (c) Termination of Merchant Agreements. Anything to the contrary
herein notwithstanding, the Transferor shall be entitled to purchase all
Receivables in Accounts designated for purchase or re-purchase by a merchant or
co-branding participant pursuant to the termination of a Merchant Agreement to
which such merchant or co-branding participant is a party. Any repurchase of
Receivables pursuant to this subsection 2.10(c) shall be effected in the manner,
and at a price determined in accordance with subsection 2.05(b), as if the
Receivables being repurchased were Ineligible Receivables. Amounts deposited in
the Collection Account in connection therewith shall be deemed to be Collections
of Principal Receivables and shall be applied in accordance with Article VIII of
the Indenture and the terms of each Indenture Supplement.
          Section 2.11 Account Allocations. In the event that any Transferor is
unable for any reason to transfer Receivables to the Trust in accordance with
the provisions of this Agreement, including by reason of the application of the
provisions of Section 6.01 or any order of any Governmental Authority (a
“Transfer Restriction Event” ), then, (a) such Transferor and the Servicer agree
(except as prohibited by any such order) to allocate and pay to the Trust, after
the date of such inability, all Collections, including Collections of
Receivables transferred to the Trust prior to the occurrence of such event, and
all amounts which would have constituted Collections but for such Transferor’s
inability to transfer Receivables (up to an aggregate amount equal to the amount
of Receivables transferred to the Trust by such Transferor in the Trust on such
date), (b) such Transferor and the Servicer agree that such amounts will be
applied as Collections in accordance with Article VIII of the Indenture and the
terms of each Indenture Supplement and (c) for so long as the allocation and
application of all Collections and all amounts that would have constituted
Collections are made in accordance with clauses (a) and (b) above, Principal
Receivables and all amounts which would have constituted Principal Receivables
but for such Transferor’s inability to transfer Receivables to the Trust which
are

33



--------------------------------------------------------------------------------



 



charged off as uncollectible in accordance with this Agreement shall continue to
be allocated in accordance with Article VIII of the Indenture and the terms of
each Indenture Supplement. For the purpose of the immediately preceding
sentence, such Transferor and the Servicer shall treat the first received
Collections with respect to the Accounts as allocable to the Trust until the
Trust shall have been allocated and paid Collections in an amount equal to the
aggregate amount of Principal Receivables in the Trust as of the date of the
occurrence of such event. If such Transferor and the Servicer are unable
pursuant to any Requirements of Law to allocate Collections as described above,
such Transferor and the Servicer agree that, after the occurrence of such event,
payments on each Account with respect to the principal balance of such Account
shall be allocated first to the oldest principal balance of such Account and
shall have such payments applied as Collections in accordance with Article VIII
of the Indenture and the terms of each Indenture Supplement. The parties hereto
agree that Finance Charge and Administrative Receivables, whenever created,
accrued in respect of Principal Receivables which have been conveyed to the
Trust shall continue to be a part of the Trust notwithstanding any cessation of
the transfer of additional Principal Receivables to the Trust and Collections
with respect thereto shall continue to be allocated and paid in accordance with
Article VIII of the Indenture and the terms of each Indenture Supplement.
          Section 2.12 Discount Option.
          (a) The Transferor shall have the option to designate at any time and
from time to time a percentage or percentages, which may be a fixed percentage
or a variable percentage based on a formula (the “Discount Percentage”), of all
or any specified portion of Principal Receivables (the “Discount Reference
Pool”) existing on and after a Discount Option Date to be treated as Finance
Charge and Administrative Receivables (“Discount Option Receivables”). The
Transferor shall also have the option of increasing, reducing or withdrawing the
Discount Percentage, at any time and from time to time; provided that the
Discount Percentage shall be reduced or withdrawn on the date which the
Transferor shall deliver to the Indenture Trustee and the Owner Trustee an
Officer’s Certificate to the effect that, in the reasonable belief of the
Transferor, the continued discounting of Principal Receivables would have an
adverse regulatory implication with respect to the Transferor, the Bank or other
Account Owner. The Transferor shall provide to the Servicer, the Owner Trustee,
the Indenture Trustee and the Rating Agency 30 days’ prior written notice of a
Discount Option Date and such designation shall become effective on a Discount
Option Date only if, (i) the Transferor delivers an Officer’s Certificate to the
effect that such designation in the reasonable belief of the Transferor, would
not cause an Adverse Effect and (ii) the Rating Agency Condition shall have been
satisfied with respect to such designation.
          (b) Discount Option Receivable Collections shall be treated as
Collections of Finance Charge and Administrative Receivables.
[END OF ARTICLE II]

34



--------------------------------------------------------------------------------



 



ARTICLE III
ADMINISTRATION AND SERVICING
OF RECEIVABLES
          Section 3.01 Acceptance of Appointment and Other Matters Relating to
the Servicer.
          (a) HSBC Finance Corporation agrees to act as the Servicer under this
Agreement and the Noteholders by their acceptance of Notes consent to HSBC
Finance Corporation acting as Servicer.
          (b) The Servicer shall service and administer the Receivables
(including the underlying receivables) and any Participation Interests, shall
collect and deposit into the Collection Account amounts received under the
Receivables (including the underlying receivables) and any Participation
Interests and shall charge-off as uncollectible Receivables, all in accordance
with its customary and usual servicing procedures for servicing revolving credit
receivables comparable to the Receivables and in accordance with the Credit
Guidelines. The Servicer shall have full power and authority, acting alone or
through any party properly designated by it hereunder, to do any and all things
in connection with such servicing and administration which it may deem necessary
or desirable; provided, however, that subject to the rights of the Owner
Trustee, the Indenture Trustee and the Noteholders hereunder, the Transferor
shall have the absolute right to direct the Servicer with respect to any power
conferred on the Servicer hereunder in accordance with any such direction.
Without limiting the generality of the foregoing and subject to Section 7.01,
the Servicer or its designee is hereby authorized and empowered, unless such
power is revoked by the Indenture Trustee on account of the occurrence of a
Servicer Default pursuant to Section 7.01, (i) to instruct the Owner Trustee or
the Indenture Trustee to make withdrawals and payments from the Collection
Account, the Special Funding Account and any Series Account, as set forth in
this Agreement, the Indenture or any Indenture Supplement, (ii) to take any
action required or permitted under any Series Enhancement, as set forth in this
Agreement, the Indenture or any Indenture Supplement, (iii) to execute and
deliver, on behalf of the Trust, any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Receivables and, after the
delinquency of any Receivable and to the extent permitted under and in
compliance with applicable Requirements of Law, to commence collection
proceedings with respect to such Receivables and (iv) to make any filings,
reports, notices, applications and registrations with, and to seek any consents
or authorizations from, the Commission and any state securities authority on
behalf of the Trust as may be necessary or advisable to comply with any Federal
or state securities or reporting requirements or other laws or regulations. Each
of the Owner Trustee and the Indenture Trustee shall furnish the Servicer with
any documents in such Person’s possession reasonably necessary or appropriate to
enable the Servicer to carry out its servicing and administrative duties
hereunder.
          (c) The Servicer shall not, and no Successor Servicer shall, be
obligated to use separate servicing procedures, offices, employees or accounts
for servicing the Receivables from the procedures, offices, employees and
accounts used by the Servicer or such Successor Servicer, as the case may be, in
connection with servicing other revolving credit receivables.

35



--------------------------------------------------------------------------------



 



          (d) The Servicer shall comply with and perform its servicing
obligations with respect to the Accounts and Receivables in accordance with the
Credit Agreements relating to the Accounts and the Credit Guidelines and all
applicable rules and regulations of MasterCard, VISA, and other credit card
associations, except insofar as any failure to so comply or perform would not
materially and adversely affect the Trust or the Noteholders.
          (e) The Servicer shall pay from the Servicing Fee, all expenses
incurred in connection with the Trust and the servicing activities hereunder
including expenses related to enforcement of the Receivables, fees and
disbursements of the Owner Trustee (as such) and the Indenture Trustee
(including the reasonable fees and expenses of its outside counsel) and
independent accountants and all other fees and expenses, including the costs of
filing UCC continuation statements, and the costs and expenses relating to
obtaining and maintaining the listing of any Notes on any stock exchange. The
Transferor shall pay out of its own funds, without reimbursement, the costs and
expenses relating to any stamp, documentary, excise, property (whether on real,
personal or intangible property) or any similar tax levied on the Trust or the
Trust’s assets that are not expressly stated in this Agreement to be payable by
the Trust or the Transferor (other than federal, state, local and foreign income
and franchise taxes, if any, or any interest or penalties with respect thereto,
assessed on the Trust).
          Section 3.02 Servicing Compensation. As full compensation for its
servicing activities hereunder and as reimbursement for any expense incurred by
it in connection therewith, the Servicer shall be entitled to receive a
servicing fee (the “Servicing Fee”) with respect to each Due Period, payable
monthly on the related Distribution Date, in an amount equal to one-twelfth of
the product of (a) the weighted average of the Servicing Fee Rates with respect
to each outstanding Series (based upon the Servicing Fee Rate for each Series,
and weighted based on the Invested Amount or such other amount as specified in
the related Indenture Supplement) and (b) the total amount of Principal
Receivables (without reduction for Discount Option Receivables) as of the close
of business on the last day of the immediately preceding Due Period, excluding
the principal portion of Participation Interests; provided, however, that with
respect to any Due Period in which an Addition Date for an Aggregate Addition or
a Removal Date occurs, such amount shall be the sum of the following amounts for
each day in that Due Period divided by the number of days in such Due Period:
(a) the aggregate amount of Principal Receivables in the designated pool,
excluding the principal portion of participation interests, as of the close of
business on the last day of the prior Due Period, for each day in the period
from and including the first day of such Due Period to and including the last
day of such Due Period and (b) the aggregate amount of Principal Receivables,
excluding the principal portion of Participation Interests, added to or removed
on the related Additional Cut-Off Date or Removal Date, as the case may be, for
each day in the period from and including the related Additional Cut-Off Date or
Removal Date to and including the last day of such Due Period. The share of the
Servicing Fee allocable to a particular Series with respect to any Due Period
will each be determined in accordance with the relevant Indenture Supplement.
The portion of the Servicing Fee with respect to any Due Period not so allocated
to any particular Series or, if specified in the related Indenture Supplement,
payable from Interchange, shall be paid by the Holders of the Transferor
Certificates on the related Distribution Date and in no event shall the Trust,
the Owner Trustee, the Indenture Trustee, the Noteholders of any Series or any
Series Enhancer be liable for the share of the Servicing Fee with respect to any
Due Period to be paid by the Holders of the Transferor Certificates.

36



--------------------------------------------------------------------------------



 



          Section 3.03 Representations, Warranties and Covenants of the
Servicer. HSBC Finance Corporation, as initial Servicer, hereby makes, and any
Successor Servicer by its appointment hereunder shall make, with respect to
itself, on each Closing Date (and on the date of any such appointment), the
following representations, warranties and covenants on which the Owner Trustee
and the Indenture Trustee shall be deemed to have relied in accepting the
Receivables in trust and in entering into the Indenture:
          (a) Organization and Good Standing. The Servicer is a corporation
validly existing under the laws of the jurisdiction of its organization or
incorporation and has, in all material respects, full power and authority to own
its properties and conduct its credit servicing business as presently owned or
conducted, and to execute, deliver and perform its obligations under this
Agreement.
          (b) Due Qualification. The Servicer is duly qualified to do business
and is in good standing as a foreign corporation or other foreign entity (or is
exempt from such requirements) and has obtained all necessary licenses and
approvals in each jurisdiction in which the servicing of the Receivables
(including the underlying receivables) and any Participation Interests as
required by this Agreement requires such qualification except where the failure
to so qualify or obtain licenses or approvals would not have a material adverse
effect on its ability to perform its obligations as Servicer under this
Agreement.
          (c) Due Authorization. The execution, delivery, and performance of
this Agreement and the other agreements and instruments executed or to be
executed by the Servicer as contemplated hereby, have been duly authorized by
the Servicer by all necessary action on the part of the Servicer.
          (d) Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of the Servicer, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally from time to time in effect or by general principles
of equity.
          (e) No Conflict. The execution and delivery of this Agreement by the
Servicer, and the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof and thereof applicable to the Servicer,
will not conflict with, violate or result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a material default under, any indenture, contract, agreement, mortgage,
deed of trust or other instrument to which the Servicer is a party or by which
it or its properties are bound.
          (f) No Violation. The execution and delivery of this Agreement by the
Servicer, the performance of the transactions contemplated by this Agreement and
the fulfillment of the terms hereof and thereof applicable to the Servicer will
not conflict with or violate any Requirements of Law applicable to the Servicer.
          (g) No Proceedings. There are no proceedings or investigations pending
or, to the best knowledge of the Servicer, threatened against the Servicer
before any Governmental

37



--------------------------------------------------------------------------------



 



Authority seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or seeking any determination or ruling that, in
the reasonable judgment of the Servicer, would materially and adversely affect
the performance by the Servicer of its obligations under this Agreement.
          (h) Compliance with Requirements of Law. The Servicer shall duly
satisfy all obligations on its part to be fulfilled under or in connection with
each Receivable (and the underlying receivable) and the related Account, if any,
will maintain in effect all qualifications required under Requirements of Law in
order to service properly each Receivable and the related Account, if any, and
will comply in all material respects with all other Requirements of Law in
connection with servicing each Receivable and the related Account the failure to
comply with which would have an Adverse Effect.
          (i) No Rescission or Cancellation. The Servicer shall not permit any
rescission or cancellation of any Receivable (or the underlying receivable)
except in accordance with the Credit Guidelines or as ordered by a court of
competent jurisdiction or other Governmental Authority.
          (j) Protection of Rights. The Servicer shall take no action which, nor
omit to take any action the omission of which, would impair the rights of the
Trust, the Owner Trustee, the Indenture Trustee or the Noteholders in any
Receivable (or the underlying receivable) or the related Account or any
Participation Interest, if any, nor shall it reschedule, revise or defer
payments due on any Receivable except in accordance with the Credit Guidelines.
          (k) Receivables Not To Be Evidenced by Promissory Notes. Except in
connection with its enforcement or collection of an Account, the Servicer will
take no action to cause any Receivable to be evidenced by any instrument (as
defined in the UCC) and if any Receivable is so evidenced it shall be reassigned
or assigned to the Servicer as provided in this Section.
          (l) All Consents. All authorizations, consents, orders or approvals of
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given by the Servicer in connection with the execution and
delivery of this Agreement by the Servicer and the performance of the
transactions contemplated by this Agreement by the Servicer, have been duly
obtained, effected or given and are in full force and effect.
          (m) Changes to Credit Guidelines. Subject to compliance with all
Requirements of Law, the Servicer may change the terms and provisions of the
applicable Credit Guidelines of the Servicer in any respect (including the
calculation of the amount or the timing of charge-offs and the Periodic Rate
Finance Charges to be assessed thereon). Notwithstanding the above, unless
required by Requirements of Law, the Servicer will not take any action unless
(i) at the time of such action, the Servicer reasonably believes that such
action will not cause an Amortization Event, Reinvestment Event or Event of
Default to occur, and (ii) such change is made applicable to the comparable
segment of the revolving credit accounts owned by the Bank (or other Account
Owner if the Bank is not the Account Owner) which have characteristics the same
as, or substantially similar to, the Accounts that are the subject of such
change, except as otherwise restricted by an endorsement, sponsorship, or other
agreement between the Bank (or

38



--------------------------------------------------------------------------------



 



other Account Owner, or an Affiliate of the Bank and an unrelated third party or
by the terms of the Credit Agreements.
          In the event (x) any of the representations, warranties or covenants
of the Servicer contained in subsection 3.03(h), (i) or (j) with respect to any
Receivable or the related Account is breached, and such breach has a material
adverse effect on such Receivable (which determination shall be made without
regard to whether funds are then available to any Noteholders pursuant to any
Series Enhancement) and is not cured within 60 days (or such longer period, not
in excess of 120 days, as may be agreed to by the Indenture Trustee and the
Transferor) of the earlier to occur of the discovery of such event by the
Servicer, or receipt by the Servicer of notice of such event given by the
Indenture Trustee or the Transferor, or (y) as provided in subsection 3.03(k)
with respect to any Receivable, all Receivables in the Account or Accounts to
which such event relates shall be assigned and transferred to the Servicer on
the terms and conditions set forth below.
          The Servicer shall effect such assignment by making a deposit into the
Collection Account in immediately available funds on the Distribution Date
following the Due Period in which such assignment obligation arises in an amount
equal to the amount of such Receivables.
          Upon each such reassignment or assignment to the Servicer, the Trust
shall automatically and without further action be deemed to sell, transfer,
assign, set over and otherwise convey to the Servicer, without recourse,
representation or warranty, all right, title and interest of the Owner Trustee
and the Trust in and to such Receivables, all Interchange, if any, and
Recoveries related thereto, all monies due or to become due and all amounts
received or receivable with respect thereto and all proceeds thereof. The Owner
Trustee shall execute such documents and instruments of transfer or assignment
and take such other actions as shall be reasonably requested by the Servicer to
effect the conveyance of any such Receivables pursuant to this Section but only
upon receipt of an Officer’s Certificate of the Servicer that states that all
conditions set forth in this section have been satisfied. The obligation of the
Servicer to accept reassignment or assignment of such Receivables, and to make
the deposits, if any, required to be made to the Collection Account as provided
in the preceding paragraph, shall constitute the sole remedy respecting the
event giving rise to such obligation available to Noteholders (or the Indenture
Trustee on behalf of Noteholders) or any Series Enhancer, except as provided in
Section 5.04.
          Section 3.04 Reports and Records for the Owner Trustee and the
Indenture Trustee.
          (a) Daily Records. On each Business Day, the Servicer shall make or
cause to be made available at the office of the Servicer for inspection by the
Owner Trustee and the Indenture Trustee upon request a record setting forth
(i) the Collections in respect of Principal Receivables and in respect of
Finance Charge and Administrative Receivables processed by the Servicer on the
second preceding Business Day in respect of each Account and (ii) the amount of
Receivables as of the close of business on the second preceding Business Day in
each Account. The Servicer shall, at all times, maintain its computer files with
respect to the Accounts in such a manner so that the Accounts may be
specifically identified and shall make available to the Owner Trustee and the
Indenture Trustee at the office of the Servicer on any Business Day any

39



--------------------------------------------------------------------------------



 



report necessary to make such identification. The Owner Trustee and the
Indenture Trustee shall enter into such reasonable confidentiality agreements as
the Servicer shall deem necessary to protect its interests and as are reasonably
acceptable in form and substance to the Owner Trustee and the Indenture Trustee.
          (b) Monthly Servicer’s Certificate. Not later than the second Business
Day preceding each Distribution Date, the Servicer shall, with respect to each
outstanding Series, deliver to the Owner Trustee, the Indenture Trustee and each
Rating Agency a certificate of an Authorized Officer in substantially the form
set forth in the related Indenture Supplement.
          Section 3.05 Annual Certificate of Servicer and Report of Assessment
of Compliance with Servicing Criteria.
          (a) To the extent required by Regulation AB, the Servicer shall
deliver to the Owner Trustee, the Indenture Trustee and each Rating Agency on or
before March 31 of each calendar year, beginning with March 31, 2007, an
Officer’s Certificate substantially in the form of Exhibit C-1, and such other
certifications required by Regulation AB, including certifications required
under Item 1123 of Regulation AB; provided that, no report is required to be
filed hereby with respect to any series of Notes paid in full prior to such
date.
          (b) To the extent the Servicer is not obligated to deliver a report of
compliance pursuant to Section 3.05(a), the Servicer shall deliver to the Owner
Trustee, the Indenture Trustee and each Rating Agency on or before March 31 of
each calendar year, beginning with March 31, 2007, an Officer’s Certificate
substantially in the form of Exhibit C-2; provided that, no report is required
to be filed hereby with respect to any series of Notes paid in full prior to
such date.
          (c) To the extent required by Regulation AB, on or before March 31 of
each calendar year, beginning with March 31, 2007, the Servicer will deliver to
the Owner Trustee, the Indenture Trustee, the Servicer and each Rating Agency, a
report of compliance with servicing criteria during the preceding calendar year,
as required under Item 1122 of Regulation AB; provided that, no report is
required to be filed hereby with respect to any series of Notes paid in full
prior to such date. A form of such report is attached as Exhibit C-3 hereto.
          Section 3.06 Annual Attestation Report of Registered Public Accountant
Firms; Copies of Reports Available.
          (a) On or before March 31 of each calendar year, beginning with
March 31, 2007, to the extent required by Regulation AB, the Servicer shall
cause an independent registered public accounting firm (who may also render
other services to the Servicer or the Transferor) to furnish an attestation
report (the “Accountant’s Report”) (addressed to the Owner Trustee) to the Owner
Trustee, the Indenture Trustee, the Servicer and each Rating Agency to the
effect that they have applied certain procedures agreed upon with the Servicer
and examined certain documents and records relating to the servicing of Accounts
under this Agreement, the Indenture and each Indenture Supplement and that, on
the basis of such agreed-upon procedures, nothing has come to the attention of
such accountants that caused them to believe that the servicing (including the
allocation of Collections) has not been conducted in compliance with the terms

40



--------------------------------------------------------------------------------



 



and conditions as set forth in Article III and Section 5.08 of this Agreement
and the applicable provisions of the Indenture and each Indenture Supplement,
except for such exceptions as they believe to be immaterial and such other
exceptions as shall be set forth in such statement; provided that, no report is
required to be filed hereby with respect to any series of Notes paid in full
prior to such date. Such attestation report shall set forth the agreed-upon
procedures performed. In the event such firm requires the Indenture Trustee to
agree to the procedures performed by such firm, the Servicer shall direct the
Indenture Trustee in writing to so agree; it being understood and agreed that
the Indenture Trustee will deliver such letter of agreement in conclusive
reliance upon the direction of the Servicer, and the Indenture Trustee shall not
make any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures. To the extent required by Regulation AB, such attestation
report on assessments of compliance with the servicing criteria with respect to
the Servicer or any affiliate during the related calendar year delivered by such
accountants shall satisfy the requirements of Rule 13(a)-18 or Rule 15(d)-18 of
the Exchange Act and Item 1122 of Regulation AB.
          (b) A copy of each certificate and report provided pursuant to
subsection 3.04(b), or Section 3.05 or 3.06 may be obtained by any Noteholder or
Note Owner by a request in writing to the Owner Trustee addressed to the
Corporate Trust Office.
          Section 3.07 Tax Treatment. Unless otherwise specified in the
Indenture or an Indenture Supplement with respect to a particular Series, the
Transferor has entered into this Agreement, and the Notes will be issued, with
the intention that, for federal, state and local income and franchise tax
purposes, (i) the Notes of each Series which are characterized as indebtedness
at the time of their issuance will qualify as indebtedness secured by the
Receivables and (ii) the Trust shall not be treated as an association (or
publicly traded partnership) taxable as a corporation. The Transferor, by
entering into this Agreement, and each Noteholder, by the acceptance of any such
Note (and each Note Owner, by its acceptance of an interest in the applicable
Note), agree to treat such Notes for federal, state and local income and
franchise tax purposes as indebtedness of the Transferor. Each Holder of such
Note agrees that it will cause any Note Owner acquiring an interest in a Note
through it to comply with this Agreement, as described in this Section 3.07. The
parties hereto agree that they will, for federal income tax purposes, treat the
Trust as a disregarded entity and that they will not cause or permit the making,
as applicable, of any election whereby the Trust or any portion thereof would be
treated as an association (or publicly traded partnership) taxable as a
corporation for federal income tax purposes and, except as required by
Section 6.13 of the Indenture, shall not file tax returns or obtain any federal
employer identification number for the Trust but shall treat the Trust as a
security device for such purposes. The provisions of this Agreement shall be
construed in furtherance of the foregoing intended tax treatment.
          Section 3.08 Notices to HSBC Finance Corporation. In the event that
HSBC Finance Corporation is no longer acting as Servicer, any Successor Servicer
shall deliver or make available to HSBC Finance Corporation each certificate and
report required to be provided thereafter pursuant to subsection 3.04(b) and
Sections 3.05 and 3.06.

41



--------------------------------------------------------------------------------



 



          Section 3.09 Adjustments.
          (a) If the Servicer adjusts downward the amount of any Receivable
because of a rebate, refund, unauthorized charge or posting error to an Obligor,
because such Receivable was created in respect of merchandise which was refused
or returned by an Obligor, or if the Servicer otherwise adjusts downward the
amount of any Receivable without receiving Collections therefor or charging off
such amount as uncollectible, then, in any such case, the amount of Principal
Receivables used to calculate the Transferor Amount, and (unless otherwise
specified) any other amount required herein or in the Indenture or any Indenture
Supplement to be calculated by reference to the amount of Principal Receivables,
will be reduced by the amount of the adjustment. Similarly, the amount of
Principal Receivables used to calculate the Transferor Amount and (unless
otherwise specified) any other amount required herein or in any Indenture
Supplement to be calculated by reference to the amount of Principal Receivables
will be reduced by the principal amount of any Receivable which was discovered
as having been created through a fraudulent or counterfeit charge or with
respect to which the covenant contained in subsection 2.07(b) was breached. Any
adjustment required pursuant to either of the two preceding sentences shall be
made on or prior to the end of the Due Period in which such adjustment
obligation arises. In the event that, following the exclusion of such Principal
Receivables from the calculation of the Transferor Amount, the Transferor Amount
would be less than the Required Transferor Amount, not later than 1:00 p.m., New
York City time, on the Distribution Date following the Due Period in which such
adjustment obligation arises, the Transferor shall make a deposit into the
Special Funding Account in immediately available funds in an amount equal to the
amount by which the Transferor Amount would be less than the Required Transferor
Amount, due to adjustments with respect to Receivables conveyed by such
Transferor (up to the amount of such Principal Receivables).
          (b) If (i) the Servicer makes a deposit into the Collection Account in
respect of a Collection of a Receivable and such Collection was received by the
Servicer in the form of a check which is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Collection and
deposits an amount that is less than or more than the actual amount of such
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Receivable in respect of which a dishonored check is received shall
be deemed not to have been paid. Notwithstanding the first two sentences of this
paragraph, adjustments made pursuant to this Section shall not require any
change in any report previously delivered pursuant to subsection 3.04(a).
          Section 3.10 Reports to the Commission. For so long as the Trust is
required to file reports under the Exchange Act, the Servicer shall, on behalf
of the Trust, cause to be filed with the Commission any periodic reports and
certifications required to be filed under the provisions of the Exchange Act,
and the rules and regulations of the Commission thereunder. The Trust and the
Transferor shall, at its own expense, cooperate in any reasonable request of the
Servicer in connection with such filings.
[END OF ARTICLE III]

42



--------------------------------------------------------------------------------



 



ARTICLE IV
OTHER MATTERS RELATING TO EACH TRANSFEROR
          Section 4.01 Liability of each Transferor. Each Transferor shall be
severally, and not jointly, liable for all obligations, covenants,
representations and warranties of such Transferor arising under or related to
this Agreement. Except as provided in the preceding sentence, each Transferor
shall be liable only to the extent of the obligations specifically undertaken by
it in its capacity as a Transferor.
          Section 4.02 Merger or Consolidation of, or Assumption of the
Obligations of, a Transferor.
          (a) No Transferor shall dissolve, liquidate, consolidate with or merge
into any other corporation or convey, transfer or sell its properties and assets
substantially as an entirety to any Person unless:
          (i) (x) the Person formed by such consolidation or into which such
Transferor is merged or the Person which acquires by conveyance, transfer or
sale the properties and assets of the Transferor substantially as an entirety
shall be, if such Transferor is not the surviving entity, organized and existing
under the laws of the United States of America or any State or the District of
Columbia, and shall be a savings association, a national banking association, a
bank or other entity which is not eligible to be a debtor in a case under Title
11 of the United States Code (the “Bankruptcy Code” ) or is a special purpose
corporation whose powers and activities are limited to substantially the same
degree as provided in the certificate of incorporation of HSBC Funding and, if
such Transferor is not the surviving entity, shall expressly assume, by an
agreement supplemental hereto, executed and delivered to the Owner Trustee and
the Indenture Trustee, in form reasonably satisfactory to the Owner Trustee and
the Indenture Trustee, the performance of every covenant and obligation of such
Transferor hereunder; and (y) such Transferor or the surviving entity, as the
case may be, has delivered to the Owner Trustee and the Indenture Trustee (with
a copy to each Rating Agency) an Officer’s Certificate and an Opinion of Counsel
each stating that such consolidation, merger, conveyance, transfer or sale and
such supplemental agreement comply with this Section, that such supplemental
agreement is a valid and binding obligation of such surviving entity enforceable
against such surviving entity in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect or general principles of equity, and that
all conditions precedent herein provided for relating to such transaction have
been complied with; and
          (ii) the Rating Agency Condition shall have been satisfied with
respect to such consolidation, merger, conveyance or transfer.
          (b) Except as permitted by subsection 2.07(c), the obligations, rights
or any part thereof of each Transferor hereunder shall not be assignable nor
shall any Person succeed to such obligations or rights of any Transferor
hereunder except (i) for conveyances, mergers,

43



--------------------------------------------------------------------------------



 



consolidations, assumptions, sales or transfers in accordance with the
provisions of the foregoing paragraph and (ii) for conveyances, mergers,
consolidations, assumptions, sales or transfers to other entities (1) which such
Transferor and the Servicer determine will not result in an Adverse Effect,
(2) which meet the requirements of clause (ii) of the preceding paragraph and
(3) for which such purchaser, transferee, pledgee or entity shall expressly
assume, in an Assumption Agreement, executed and delivered to the Owner Trustee
and the Indenture Trustee in writing in form satisfactory to the Owner Trustee
and the Indenture Trustee, the performance of every covenant and obligation of
such Transferor thereby conveyed.
          Section 4.03 Limitations on Liability of Each Transferor. Subject to
Section 4.01, no Transferor nor any of the directors, officers, employees,
incorporators or agents of any Transferor acting in such capacities shall be
under any liability to the Trust, the Owner Trustee, the Indenture Trustee, the
Noteholders, any Series Enhancer, any other Transferor or any other Person for
any action taken or for refraining from the taking of any action in good faith
in such capacities pursuant to this Agreement, it being expressly understood
that such liability is expressly waived and released as a condition of, and
consideration for, the execution of this Agreement, the Indenture and any
Indenture Supplement and the issuance of the Notes; provided, however, that this
provision shall not protect any Transferor or any such person against any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder. Each Transferor and any director,
officer, employee or agent of such Transferor may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
(other than such Transferor) respecting any matters arising hereunder.
          Section 4.04 Assumption of the Transferor Obligations. Notwithstanding
the provisions of Section 4.02, each Transferor may assign, convey and transfer
its interests in the Transferor Amount, which may include all, but not less than
all, such Transferor’s interest in the Trust Assets and rights under the
Transaction Documents (collectively, the “Assigned Assets”), together with all
obligations under this Agreement or the other Transaction Documents or otherwise
relating to the transactions contemplated hereby (collectively, the “Assumed
Obligations”), to other entities (such entity or entities, the “Assuming
Entity”), which may be entities that are not affiliated with such Transferor,
and such Transferor may assign, convey and transfer the Assigned Assets and the
Assumed Obligations to such Assuming Entity, without the consent or approval of
the Holders of the Notes, upon satisfaction of the following conditions:
          (a) such Assuming Entity, such Transferor and the Trust shall have
entered into an assumption agreement (the “Assumption Agreement” ) providing for
the Assuming Entity to assume the Assumed Obligations, including the obligation
under this Agreement to transfer the Receivables arising under the Accounts to
the Trust, and such Transferor shall have delivered to the Owner Trustee and the
Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that such transfer and assumption comply with this Section, that such
Assumption Agreement is a valid and binding obligation of such Assuming Entity
enforceable against such Assuming Entity in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally or creditors of national banking
associations, from time to time, in effect and except as such enforceability may
be

44



--------------------------------------------------------------------------------



 



limited by general principles of equity (whether considered in a suit at law or
in equity), and that all conditions precedent herein provided for relating to
such transaction have been complied with;
          (b) such Transferor or such Assuming Entity shall have delivered to
the Owner Trustee and the Indenture Trustee copies of UCC-1 financing statements
covering such Accounts to perfect the Owner Trustee’s and the Trust’s interest
and the Indenture Trustee’s interest in the Receivables arising herein;
          (c) such Transferor shall have delivered to the Rating Agency (with a
copy to the Servicer and the Indenture Trustee) notice of such transfer and
assumption, and that the Rating Agency Condition shall have been satisfied;
          (d) the Owner Trustee and the Indenture Trustee shall have received an
Opinion of Counsel to the effect that (i) the transfer of such Receivables by
such Assuming Entity shall constitute either a sale of, or the granting of a
security interest in, such Receivables by such Assuming Entity to the Trust,
(ii) the condition specified in clause (b) shall have been satisfied, and
(iii) if such Assuming Entity shall be subject to the FDIA, the interest of the
Trust in such Receivables should not be subject to reclamation or recovery by
the FDIC if the FDIC were to become the receiver or conservator of such Assuming
Entity; and
          (e) the Indenture Trustee shall have received a Tax Opinion.
Upon any such transfer to and assumption by an Assuming Entity, the Transferors
shall surrender Transferor Certificate to the Transfer Agent and Registrar for
registration of transfer and the Owner Trustee shall issue a new Transferor
Certificate in the name of such Assuming Entity and any non-assigning
Transferor. Notwithstanding such assumption, such assigning Transferor shall
continue to be liable for all representations and warranties and covenants made
by it and all obligations performed or to be performed by it in its capacity as
Transferor prior to such transfer.
          Notwithstanding the provisions of this Section 4.04 to the contrary,
any Transferor may transfer, from time to time, Assigned Assets to any other
Transferor upon the satisfaction of subsections (a) and (b), above. Such
Transferor shall promptly provide notice to the Rating Agency indicating the
occurrence of any such transfer.
[END OF ARTICLE IV]

45



--------------------------------------------------------------------------------



 



ARTICLE V
OTHER MATTERS RELATING TO THE SERVICER
          Section 5.01 Liability of the Servicer. The Servicer shall be liable
under this Article only to the extent of the obligations specifically undertaken
by the Servicer in its capacity as Servicer.
          Section 5.02 Merger or Consolidation of, or Assumption of the
Obligations of, the Servicer. The Servicer shall not consolidate with or merge
into any other corporation or convey, transfer or sell its properties and assets
substantially as an entirety to any Person, unless:
          (a) (i) the Person formed by such consolidation or into which the
Servicer is merged or the Person which acquires by conveyance, transfer or sale
the properties and assets of the Servicer substantially as an entirety shall be,
if the Servicer is not the surviving entity, a corporation or a national banking
association organized and existing under the laws of the United States of
America or any State or the District of Columbia, and, if the Servicer is not
the surviving entity, such corporation shall expressly assume, by an agreement
supplemental hereto, executed and delivered to the Owner Trustee and the
Indenture Trustee, in form satisfactory to the Owner Trustee and the Indenture
Trustee, the performance of every covenant and obligation of the Servicer
hereunder;
          (ii) the Servicer has delivered to the Owner Trustee and the Indenture
Trustee an Officer’s Certificate and an Opinion of Counsel each stating that
such consolidation, merger, conveyance, transfer or sale comply with this
Section and that all conditions precedent herein provided for relating to such
transaction have been complied with;
          (iii) the Servicer shall have given the Rating Agencies notice of such
consolidation, merger or transfer or assets; and
          (b) the corporation formed by such consolidation or into which the
Servicer is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Servicer substantially as an entirety shall be an
Eligible Servicer.
          Section 5.03 Limitation on Liability of the Servicer and Others.
Except as provided in Section 5.04, neither the Servicer nor any of the
directors, officers, employees or agents of the Servicer in its capacity as
Servicer shall be under any liability to the Trust, the Owner Trustee, the
Indenture Trustee, the Noteholders, any Series Enhancer or any other Person for
any action taken or for refraining from the taking of any action in good faith
in its capacity as Servicer pursuant to this Agreement; provided, however, that
this provision shall not protect the Servicer or any such Person against any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder. The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
(other than the Servicer) respecting any matters arising hereunder. The Servicer
shall not be under any obligation to appear in, prosecute

46



--------------------------------------------------------------------------------



 



or defend any legal action which is not incidental to its duties as Servicer in
accordance with this Agreement and which in its reasonable judgment may involve
it in any expense or liability. The Servicer may, in its sole discretion,
undertake any such legal action which it may deem necessary or desirable for the
benefit of the Noteholders with respect to this Agreement and the rights and
duties of the parties hereto and the interests of the Noteholders hereunder.
     Section 5.04 Servicer Indemnification of the Owner Trustee and the
Indenture Trustee. The Servicer shall indemnify and hold harmless the Owner
Trustee and the Indenture Trustee and any trustees predecessor thereto
(including the Indenture Trustee in its capacity as Transfer Agent and Registrar
or as Paying Agent) and their respective directors, officers, employees and
agents from and against any and all loss, liability, claim, action, suit, cost,
expense, damage or injury of any kind or nature whatsoever suffered or sustained
by reason of (a) any acts or omissions of the Servicer with respect to the Trust
pursuant to this Agreement or (b) the administration by the Owner Trustee of the
Trust and the administration by the Indenture Trustee of the Indenture and
Indenture Supplement (in the case of clause (a) or (b), other than such as may
arise from the negligence or willful misconduct (including fraud) of the Owner
Trustee or the Indenture Trustee, as applicable), including any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with the defense of any action, proceeding or claim. Indemnification
pursuant to this Section shall not be payable from the Trust Assets. The
Servicer’s obligations under this Section 5.04 shall survive the termination of
this Agreement or the Trust or the earlier removal or resignation of the Owner
Trustee or the Indenture Trustee, as applicable.
     Section 5.05 Resignation of the Servicer. The Servicer shall not resign
from the obligations and duties hereby imposed on it except (a) upon
determination that (i) the performance of its duties hereunder is no longer
permissible under applicable law and (ii) there is no reasonable action which
the Servicer could take to make the performance of its duties hereunder
permissible under applicable law or (b) upon the assumption, by an agreement
supplemental hereto, executed and delivered to the Owner Trustee and the
Indenture Trustee, in form satisfactory to the Owner Trustee and the Indenture
Trustee, of the obligations and duties of the Servicer hereunder by any of its
Affiliates or by any other entity the appointment of which shall have satisfied
the Rating Agency Condition and, in either case, qualifies as an Eligible
Servicer. Any determination permitting the resignation of the Servicer shall be
evidenced as to clause (a) above by an Opinion of Counsel to such effect
delivered to the Owner Trustee and the Indenture Trustee. No resignation shall
become effective until the Indenture Trustee or a Successor Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 7.02 hereof. If within 120 days of the date of the determination that
the Servicer may no longer act as Servicer under clause (a) above the Indenture
Trustee is unable to appoint a Successor Servicer, the Indenture Trustee shall
serve as Successor Servicer. Notwithstanding the foregoing, the Indenture
Trustee shall, if it is legally unable so to act, petition a court of competent
jurisdiction to appoint any established institution qualifying as an Eligible
Servicer as the Successor Servicer hereunder. The Indenture Trustee shall give
prompt notice to each Rating Agency and each Series Enhancer upon the
appointment of a Successor Servicer. Notwithstanding anything in this Agreement
to the contrary, HSBC Finance Corporation may assign part or all of its
obligations and duties as Servicer under this Agreement to an Affiliate of HSBC
Finance Corporation so long as HSBC Finance Corporation shall have fully
guaranteed the performance of such obligations and duties under this Agreement.

47



--------------------------------------------------------------------------------



 



     Section 5.06 Access to Certain Documentation and Information Regarding the
Receivables. The Servicer shall provide to the Owner Trustee or the Indenture
Trustee, as applicable, access to the documentation regarding the Accounts and
the Receivables in such cases where the Owner Trustee or the Indenture Trustee,
as applicable, is required in connection with the enforcement of the rights of
Noteholders or by applicable statutes or regulations to review such
documentation, such access being afforded without charge but only (a) upon
reasonable request, (b) during normal business hours, (c) subject to the
Servicer’s normal security and confidentiality procedures and (d) at reasonably
accessible offices in the continental United States designated by the Servicer.
Nothing in this Section shall derogate from the obligation of the Transferor,
the Owner Trustee, the Indenture Trustee and the Servicer to observe any
applicable law prohibiting disclosure of information regarding the Obligors and
the failure of the Servicer to provide access as provided in this Section as a
result of such obligation shall not constitute a breach of this Section.
     Section 5.07 Delegation of Duties. In the ordinary course of business, the
Servicer may at any time delegate its duties hereunder with respect to the
Accounts and the Receivables to any Person that agrees to conduct such duties in
accordance with the Credit Guidelines and this Agreement. Such delegation shall
not relieve the Servicer of its liability and responsibility with respect to
such duties, and shall not constitute a resignation within the meaning of
Section 5.05. The Servicer has delegated certain duties with respect to the
Receivables to the Subservicer. In addition to the Servicer’s reporting
requirements pursuant to this Agreement, and the related Indenture and Indenture
Supplement, including, but not limited to, Sections 3.04, 3.05, 3.06 and 3.10
hereof, the Subservicer agrees and each other Person to whom the Servicer
delegates its duties hereunder will be deemed by such delegation to agree, to
deliver or cause to be delivered any certificates, statements or reports that
may be requested to be delivered by the Servicer or required by law.
     Section 5.08 Examination of Records. Each Transferor and the Servicer shall
indicate generally in their computer files or other records that the Receivables
arising in the Accounts have been conveyed to the Owner Trustee, on behalf of
the Trust, pursuant to this Agreement. Each Transferor and the Servicer shall,
prior to the sale or transfer to a third party of any receivable held in its
custody, examine its computer records and other records to determine that such
receivable is not, and does not include, a Receivable.
[END OF ARTICLE V]

48



--------------------------------------------------------------------------------



 



ARTICLE VI
INSOLVENCY EVENTS
          Section 6.01 Rights upon the Occurrence of an Insolvency Event. If any
Transferor shall consent or fail to object to the appointment of a bankruptcy
trustee or conservator, receiver, liquidator or similar official in any
bankruptcy proceeding or other insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to any Transferor
or of or relating to all or substantially all of such Transferor’s property, or
the commencement of an action seeking a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises for the appointment of
a bankruptcy trustee or conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up, insolvency, bankruptcy, reorganization,
conservatorship, receivership or liquidation of such entity’s affairs, or
notwithstanding an objection by such Transferor any such action shall have
remained undischarged or unstayed for a period of 60 days or upon entry of any
order or decree providing for such relief; or such Transferor shall admit in
writing its inability to pay its debts generally as they become due, file, or
consent or fail to object (or object without dismissal of any such filing within
30 days of such filing) to the filing of, a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization, receivership or
conservatorship or similar statute, make an assignment for the benefit of its
creditors or voluntarily suspend payment of its obligations (any such act or
occurrence with respect to any Person being an “Insolvency Event” ), such
Transferor shall on the day any such Insolvency Event occurs (the “Appointment
Date” ), immediately cease to transfer Principal Receivables to the Owner
Trustee or the Trust and shall promptly give notice to the Indenture Trustee and
the Owner Trustee thereof. Notwithstanding any cessation of the transfer to the
Owner Trustee or the Trust of additional Principal Receivables, Principal
Receivables transferred to the Trust prior to the occurrence of such Insolvency
Event, Collections in respect of such Principal Receivables and Finance Charge
and Administrative Receivables (whenever created) accrued in respect of such
Principal Receivables shall continue to be a part of the Trust Assets and shall
be allocated and distributed to Noteholders in accordance with the terms of the
Indenture and each Indenture Supplement.
[END OF ARTICLE VI]

49



--------------------------------------------------------------------------------



 



ARTICLE VII
SERVICER DEFAULTS
          Section 7.01 Servicer Defaults. If any one of the following events (a
“Servicer Default” ) shall occur and be continuing:
          (a) any failure by the Servicer to make any payment, transfer or
deposit or to give instructions or to give notice to the Indenture Trustee to
make such payment, transfer or deposit on or before the date occurring five
Business Days after the date such payment, transfer or deposit or such
instruction or notice is required to be made or given, as the case may be, under
the terms of this Agreement the Indenture or any Indenture Supplement;
          (b) failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement which has an Adverse Effect and which continues unremedied for
a period of 60 days after the date on which notice of such failure, requiring
the same to be remedied, shall have been given to the Servicer by the Owner
Trustee or the Indenture Trustee, or to the Servicer, the Owner Trustee and the
Indenture Trustee by Holders of Notes evidencing 10% or more of the aggregate
unpaid principal amount of all Notes (or, with respect to any such failure that
does not relate to all Series, 10% or more of the aggregate unpaid principal
amount of all Series to which such failure relates); or the Servicer shall
assign or delegate its duties under this Agreement, except as permitted by
Sections 5.02 and 5.07;
          (c) any representation, warranty or certification made by the Servicer
in this Agreement or in any certificate delivered pursuant to this Agreement
shall prove to have been incorrect when made, which has an Adverse Effect on the
rights of the Noteholders of any Series (which determination shall be made
without regard to whether funds are then available pursuant to any Series
Enhancement) and which Adverse Effect continues for a period of 60 days after
the date on which notice thereof, requiring the same to be remedied, shall have
been given to the Servicer by the Owner Trustee or the Indenture Trustee, or to
the Servicer, the Owner Trustee and the Indenture Trustee by the Holders of
Notes evidencing 10% or more of the aggregate unpaid principal amount of all
Notes (or, with respect to any such representation, warranty or certification
that does not relate to all Series, 10% or more of the aggregate unpaid
principal amount of all Series to which such representation, warranty or
certification relates); or
          (d) the Servicer shall consent to the appointment of a bankruptcy
trustee, conservator, receiver, liquidator or similar official in any bankruptcy
proceeding or other insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all its property, or a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a bankruptcy trustee, conservator, receiver, liquidator or
similar official in any bankruptcy, insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or the winding-up
or liquidation of its affairs, shall have been entered against the Servicer; or
the Servicer shall admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable bankruptcy,
insolvency or

50



--------------------------------------------------------------------------------



 



reorganization statute, make any assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations;
          then, in the event of any Servicer Default, so long as the Servicer
Default shall not have been remedied, either the Indenture Trustee or the
Holders of Notes evidencing more than 50% of the aggregate unpaid principal
amount of all Notes, by notice then given to the Servicer and the Owner Trustee
(and to the Indenture Trustee if given by the Noteholders) (a “Termination
Notice” ), may terminate all but not less than all the rights and obligations of
the Servicer as Servicer under this Agreement; provided, however, if within
60 days of receipt of a Termination Notice the Indenture Trustee does not
receive any bids from Eligible Servicers in accordance with subsection 7.02(c)
to act as a Successor Servicer and receives an Officer’s Certificate of the
Servicer to the effect that the Servicer cannot in good faith cure the Servicer
Default which gave rise to the Termination Notice, the Indenture Trustee shall
grant a right of first refusal to the Transferor which would permit the
Transferor at its option to acquire the Notes on the Distribution Date in the
next calendar month.
          The price for the Notes shall be equal to the sum of the amounts
specified therefor with respect to each outstanding Series in the related
Indenture Supplement. The Transferor shall notify the Indenture Trustee prior to
the Record Date for the Distribution Date of the acquisition if it is exercising
such right of first refusal. If the Transferor exercises such right of first
refusal, the Transferor shall deposit the price into the Collection Account not
later than 1:00 p.m., New York City time, on such Distribution Date in
immediately available funds. The price shall be allocated and distributed to
Noteholders in accordance with the terms of the Indenture and each Indenture
Supplement.
          After receipt by the Servicer of a Termination Notice, and on the date
that a Successor Servicer is appointed by the Indenture Trustee pursuant to
Section 7.02, all authority and power of the Servicer under this Agreement shall
pass to and be vested in the Successor Servicer (a “Service Transfer” ); and,
without limitation, the Indenture Trustee is hereby authorized and empowered
(upon the failure of the Servicer to cooperate) to execute and deliver, on
behalf of the Servicer, as attorney-in-fact or otherwise, all documents and
other instruments upon the failure of the Servicer to execute or deliver such
documents or instruments, and to do and accomplish all other acts or things
necessary or appropriate to effect the purposes of such Service Transfer. The
Servicer agrees to cooperate with the Indenture Trustee and such Successor
Servicer in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing hereunder, including the transfer to such
Successor Servicer of all authority of the Servicer to service the Receivables
provided for under this Agreement, including all authority over all Collections
which shall on the date of transfer be held by the Servicer for deposit, or
which have been deposited by the Servicer, in the Collection Account, or which
shall thereafter be received with respect to the Receivables, and in assisting
the Successor Servicer. The Servicer shall within 20 Business Days transfer its
electronic records relating to the Receivables to the Successor Servicer in such
electronic form as the Successor Servicer may reasonably request and shall
promptly transfer to the Successor Servicer all other records, correspondence
and documents necessary for the continued servicing of the Receivables in the
manner and at such times as the Successor Servicer shall reasonably request. To
the extent that compliance with this Section shall require the Servicer to
disclose to the Successor Servicer information of any kind which the Servicer
deems to be confidential, the Successor Servicer shall be required to enter

51



--------------------------------------------------------------------------------



 



into such customary licensing and confidentiality agreements as the Servicer
shall deem reasonably necessary to protect its interests. The Servicer shall pay
to the Indenture Trustee and any Successor Servicer the reasonable transition
expenses incurred by such person and the agents in connection with any
transition of Servicing.
          Notwithstanding the foregoing, a delay in or failure of performance
referred to in paragraph (a) above for a period of 10 Business Days after the
applicable grace period or under paragraph (b) or (c) above for a period of 60
Business Days after the applicable grace period, shall not constitute a Servicer
Default if such delay or failure could not be prevented by the exercise of
reasonable diligence by the Servicer and such delay or failure was caused by an
act of God or the public enemy, acts of declared or undeclared war, acts of
terrorism, public disorder, rebellion or sabotage, epidemics, landslides,
lightning, fire, hurricanes, earthquakes, floods or similar causes. The
preceding sentence shall not relieve the Servicer from using all commercially
reasonable efforts to perform its obligations in a timely manner in accordance
with the terms of this Agreement and the Servicer shall provide the Indenture
Trustee, Owner Trustee, each Transferor and any Series Enhancer with an
Officer’s Certificate giving prompt notice of such failure or delay by it,
together with a description of its efforts so to perform its obligations.
          Section 7.02 Indenture Trustee To Act; Appointment of Successor.
          (a) On and after the receipt by the Servicer of a Termination Notice
pursuant to Section 7.01, the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Termination
Notice or otherwise specified by the Indenture Trustee or until a date mutually
agreed upon by the Servicer and the Indenture Trustee. The Indenture Trustee
shall as promptly as possible after the giving of a Termination Notice appoint
an Eligible Servicer as a successor servicer (the “Successor Servicer” ), and
such Successor Servicer shall accept its appointment by a written assumption in
a form acceptable to the Indenture Trustee. In the event that a Successor
Servicer has not been appointed or has not accepted its appointment at the time
when the Servicer ceases to act as Servicer, the Indenture Trustee without
further action shall automatically be appointed the Successor Servicer. The
Indenture Trustee may delegate any of its servicing obligations to an Affiliate
or agent in accordance with subsection 3.01(b) and Section 5.07. Notwithstanding
the foregoing, the Indenture Trustee shall, if it is legally unable so to act,
petition at the expense of the Servicer a court of competent jurisdiction to
appoint any established institution qualifying as an Eligible Servicer as the
Successor Servicer hereunder. The Indenture Trustee shall give prompt notice to
each Rating Agency and each Series Enhancer upon the appointment of a Successor
Servicer.
          (b) Upon its appointment, the Successor Servicer shall be the
successor in all respects to the Servicer with respect to servicing functions
under this Agreement and shall be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to the Successor Servicer.
          (c) In connection with any Termination Notice, the Indenture Trustee
will review any bids which it obtains from Eligible Servicers and shall be
permitted to appoint any Eligible Servicer submitting such a bid as a Successor
Servicer for servicing compensation not in excess of the aggregate Servicing
Fees for all Series plus the sum of the amounts with respect to

52



--------------------------------------------------------------------------------



 



each Series and with respect to each Distribution Date equal to any Collections
of Finance Charge and Administrative Receivables allocable to Noteholders of
such Series which are payable to the holders of the Transferor Certificates
after payment of all amounts owing to the Noteholders of such Series with
respect to such Distribution Date or required to be deposited in the applicable
Series Accounts with respect to such Distribution Date and any amounts required
to be paid to any Series Enhancer for such Series with respect to such
Distribution Date pursuant to the terms of any Enhancement Agreement; provided,
however, that the Holders of the Transferor Certificates shall be responsible
for payment of the Transferor’s portion of such aggregate Servicing Fees and all
other such amounts, including any amount of reasonable transition expenses not
paid by the Servicer pursuant to subsection 7.01, in excess of such aggregate
Servicing Fees. Each Holder of the Transferor’s Certificates agrees that, if
HSBC Finance Corporation (or any Successor Servicer) is terminated as Servicer
hereunder, the portion of the Collections in respect of Finance Charge and
Administrative Receivables that the Transferor is entitled to receive pursuant
to this Agreement, the Indenture or any Indenture Supplement shall be reduced by
an amount sufficient to pay the Transferor’s share of the compensation of the
Successor Servicer.
          (d) All authority and power granted to the Servicer under this
Agreement shall automatically cease and terminate upon termination of the Trust
pursuant to Section 8.01 of the Trust Agreement, and shall pass to and be vested
in the Transferor and, without limitation, the Transferor is hereby authorized
and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights. The Servicer agrees to cooperate
with the Transferor in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing of the Receivables. The Servicer
shall transfer its electronic records relating to the Receivables to the
Transferor or its designee in such electronic form as it may reasonably request
and shall transfer all other records, correspondence and documents to it in the
manner and at such times as it shall reasonably request. To the extent that
compliance with this Section shall require the Servicer to disclose to the
Transferor information of any kind which the Servicer deems to be confidential,
the Transferor shall be required to enter into such customary licensing and
confidentiality agreements as the Servicer shall deem necessary to protect its
interests.
          Section 7.03 Notification to Noteholders. Within five Business Days
after the Servicer becomes aware of any Servicer Default, the Servicer shall
give notice thereof to the Owner Trustee, the Indenture Trustee, each Rating
Agency and each Series Enhancer and the Indenture Trustee shall give notice to
the Noteholders. Upon any termination or appointment of a Successor Servicer
pursuant to this Article, the Indenture Trustee shall give prompt notice thereof
to the Noteholders.
[END OF ARTICLE VII]

53



--------------------------------------------------------------------------------



 



ARTICLE VIII
TERMINATION
          Section 8.01 Termination of Agreement. This Agreement and the
respective obligations and responsibilities of the Trust, the Owner Trustee, the
Transferor and the Servicer under this Agreement shall terminate, except with
respect to the duties described in Section 5.04, on the Trust Termination Date.
[END OF ARTICLE VIII]

54



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS PROVISIONS
          Section 9.01 Amendment; Waiver of Past Defaults.
          (a) This Agreement may be amended from time to time by the Servicer,
the Transferor and the Owner Trustee, by a written instrument signed by each of
them, without the consent of the Indenture Trustee or any of the Noteholders,
provided that (i) the Transferor shall have delivered to the Indenture Trustee
and the Owner Trustee an Officer’s Certificate, dated the date of any such
Amendment, stating that the Transferor reasonably believes that such amendment
will not have an Adverse Effect and (ii) the Rating Agency Condition shall have
been satisfied with respect to any such amendment; provided, however, the
Servicer, the Transferor and the Owner Trustee, may enter into one or more
amendments, without the consent of the Indenture Trustee or the Holders of any
Notes or prior notice to the Rating Agencies (provided that a final amendment to
this Agreement signed by the parties hereto shall be delivered to each Rating
Agency within 10 days of its execution) in order to (A) cure any ambiguity, to
correct or supplement any provision herein or in any amendment hereto that may
be inconsistent with any other provision herein or in any amendment hereto,
(B) to make any other provisions with respect to matters or questions arising
under this Agreement or in any amendment hereto or (C) qualify for particular
accounting treatment under the appropriate generally accepted accounting
principles; provided, that such amendment shall not have an Adverse Effect and,
in the case of clause (C), the Transferor shall have delivered a Tax Opinion to
the Indenture Trustee with respect to such amendment. Additionally,
notwithstanding the preceding sentence, this Agreement will be amended by the
Servicer and the Owner Trustee at the direction of the Transferor without the
consent of the Indenture Trustee or any of the Noteholders or Series Enhancers
to add, modify or eliminate such provisions as may be necessary or advisable in
order to enable all or a portion of the Trust to avoid the imposition of state
or local income or franchise taxes imposed on the Trust’s property or its
income; provided, however, that (i) the Transferor delivers to the Indenture
Trustee and the Owner Trustee an Officer’s Certificate to the effect that the
proposed amendments meet the requirements set forth in this subsection, (ii) the
Rating Agency Condition is satisfied with respect to such amendment and (iii)
such amendment does not affect the rights, duties or obligations of the
Indenture Trustee or the Owner Trustee hereunder. The amendments which the
Transferor may make without the consent of Noteholders or Series Enhancers
pursuant to the preceding sentence may include, without limitation, the addition
of Receivables.
          (b) This Agreement may also be amended from time to time by the
Servicer, the Transferor and the Owner Trustee, with the consent of the Holders
of Outstanding Notes evidencing not less than 66-2/3% of the aggregate unpaid
principal amount of the Outstanding Notes of all affected Series for which the
Transferor has not delivered an Officer’s Certificate stating that there is no
Adverse Effect, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders; provided, however, that no such
amendment shall (i) reduce in any manner the amount of or delay the timing of
any distributions (changes in Amortization Events or Reinvestment Events that
decrease the likelihood of the occurrence thereof shall not be considered delays
in the timing of distributions for purposes of this clause) to

55



--------------------------------------------------------------------------------



 



be made to Noteholders or deposits of amounts to be so distributed or the amount
available under any Series Enhancement without the consent of each affected
Holder of Outstanding Notes, (ii) change the definition of or the manner of
calculating the interest of any Noteholder without the consent of each affected
Holder of Outstanding Notes, (iii) reduce the aforesaid percentage required to
consent to any such amendment without the consent of each Holder of Outstanding
Notes or (iv) adversely affect the rating of any Series or Class by each Rating
Agency without the consent of the Holders of Outstanding Notes of such Series or
Class evidencing not less than 66-2/3% of the aggregate unpaid principal amount
of the Outstanding Notes of such Series or Class.
     (c) Promptly after the execution of any such amendment or consent (other
than an amendment pursuant to paragraph (a)), the Servicer shall furnish
notification of the substance of such amendment to the Indenture Trustee, each
Noteholder, each Rating Agency and each Series Enhancer.
     (d) It shall not be necessary for the consent of Noteholders under this
Section 9.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Indenture Trustee may prescribe.
     (e) Notwithstanding anything in this Section 9.01 to the contrary, no
amendment may be made to this Agreement or any Participation Interest Supplement
which would adversely affect in any material respect the interests of any
Series Enhancer without the consent of such Series Enhancer.
     (f) Any Indenture Supplement executed in accordance with the provisions of
Article X of the Indenture shall not be considered an amendment of this
Agreement for the purposes of this Section 9.01.
     (g) The Holders of Outstanding Notes evidencing more than 66-2/3% of the
aggregate unpaid principal amount of the Outstanding Notes of each Series or,
with respect to any Series with two or more Classes, of each Class (or, with
respect to any default that does not relate to all Series, 66-2/3% of the
aggregate unpaid principal amount of the Outstanding Notes of each Series to
which such default relates or, with respect to any such Series with two or more
Classes, of each Class) may, on behalf of all Noteholders, waive any default by
the Transferor or the Servicer in the performance of their obligations hereunder
and its consequences, except the failure to make any distributions required to
be made to Noteholders or to make any required deposits of any amounts to be so
distributed. Upon any such waiver of a past default, such default shall cease to
exist, and any default arising therefrom shall be deemed to have been remedied
for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.
     (h) The Owner Trustee may, but shall not be obligated to, enter into any
such amendment which affects the Owner Trustee’s rights, duties or immunities
under this Agreement or otherwise.

56



--------------------------------------------------------------------------------



 



     Section 9.02 Protection of Right, Title and Interest to Trust.
     (a) The Transferor shall cause this Agreement, all amendments and
supplements hereto and all financing statements and continuation statements and
any other necessary documents covering the Indenture Trustee’s and the Owner
Trustee’s right, title and interest to the Trust Assets to be promptly recorded,
registered and filed, and at all times to be kept recorded, registered and
filed, all in such manner and in such places as may be required by law fully to
preserve and protect the right, title and interest of the Indenture Trustee,
Noteholders and the Owner Trustee hereunder to all property comprising the
Trust. The Transferor shall deliver to the Owner Trustee and Indenture Trustee
file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. The Servicer shall cooperate fully with the
Transferor in connection with the obligations set forth above and will execute
any and all documents reasonably required to fulfill the intent of this
paragraph.
     (b) Within 30 days after any Transferor makes any change in its name,
identity, corporate structure or jurisdiction of organization which would make
any financing statement or any amendment or continuation to any financing
statement filed in accordance with paragraph (a) seriously misleading within the
meaning of Section 9-506 (or any comparable provision) of the UCC, such
Transferor shall give the Owner Trustee and the Indenture Trustee notice of any
such change and shall, within 90 days of such change or such earlier time as
prescribed by law, file such financing statements or amendments as may be
necessary to continue the perfection of the Owner Trustee’s and the Trust’s
security interest or ownership interest in the Receivables and the proceeds
thereof.
     (c) Each Transferor shall give the Owner Trustee and the Indenture Trustee
prompt notice of any relocation of its chief executive office or any change in
the jurisdiction of its organization and whether, as a result of such relocation
or change, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall file such financing statements or amendments
as may be necessary to perfect or to continue the perfection of the Owner
Trustee’s and the Trust’s security interest in the Receivables and the proceeds
thereof. Each Transferor shall at all times maintain its chief executive offices
within the United States and shall at all times be organized under the laws of a
jurisdiction located within the United States.
     (d) The Transferor shall deliver to the Owner Trustee and the Indenture
Trustee (i) on each date specified in subsection 2.09(c)(ix) with respect to
Aggregate Additions to be designated as Accounts, an Opinion of Counsel
substantially in the form of Exhibit D-1; (ii) on each date specified in
subsection 2.09(e)(vii), with respect to any Automatic Additional Accounts
included as Accounts, an Opinion of Counsel substantially in the form of
Exhibit D-1; (iii) on each Addition Date on which any Participation Interests
are to be included in the Trust pursuant to subsection 2.09(a) or (b), an
Opinion of Counsel covering the same substantive legal issues addressed by
Exhibits D-1 but conformed to the extent appropriate to relate to Participation
Interests; and (iv) on or before April 30 of each year, an Opinion of Counsel
substantially in the form of Exhibit D-2.

57



--------------------------------------------------------------------------------



 



     Section 9.03 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
     Section 9.04 Notices; Payments.
     (a) All demands, notices, instructions, directions and communications
(collectively, “Notices”) under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at, mailed by registered
mail, return receipt requested, or sent by facsimile transmission (i) in the
case of the Transferor, to HSBC Funding (USA) Inc. V, 2700 Sanders Road,
Prospect Heights, Illinois 60070, (ii) in the case of the Bank, to HSBC Bank
Nevada, National Association at 1111 Town Center, Las Vegas, Nevada 89144,
Attention: General Counsel (facsimile no. (702) 222-4096), (iii) in the case of
the Servicer, to HSBC Finance Corporation, at 2700 Sanders Road, Prospect
Heights, Illinois 60070, Attention: Assistant Treasurer (facsimile no.
(847) 205-7538), (iv) in the case of the Owner Trustee, to Wilmington Trust
Company, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention:
Corporate U.S. Bank Administration (facsimile no. (302) 636-4140), (v) in the
case of the Indenture Trustee, to U.S. Bank National Association, 209 South
LaSalle Street, Suite 300, Chicago, Illinois 60604, (vi) in the case of Fitch,
to Fitch, Inc., One State Street Plaza, New York, New York 10004, Attention: ABS
Surveillance (facsimile no. (212) 480-4438), (vii) in the case of Moody’s, to
Moody’s Investors Service Inc., 99 Church Street, New York, New York 10007,
Attention: ABS Monitoring Group (facsimile no. (212) 553-7820), (viii) in the
case of Standard & Poor’s, to Standard & Poor’s Ratings Group, 55 Water Street,
New York, New York 10041, Attention: Credit Card ABS (facsimile no.
(212) 438-2648) and (ix) to any other Person as specified in the Indenture or
any Indenture Supplement; or, as to each party, at such other address or
facsimile number as shall be designated by such party in a written notice to
each other party.
     (b) Any Notice required or permitted to be given to a Holder of Registered
Notes shall be given by first-class mail, postage prepaid, at the address of
such Holder as shown in the Note Register. No Notice shall be required to be
mailed to a Holder of Bearer Notes or Coupons but shall be given as provided
below. Any Notice so mailed within the time prescribed in this Agreement shall
be conclusively presumed to have been duly given, whether or not the Noteholder
receives such Notice. In addition, (a) if and so long as any Series or Class is
listed on a stock exchange and such exchange shall so require, any Notice to
Noteholders shall be published in an Authorized Newspaper within the time period
prescribed in this Agreement and (b) in the case of any Series or Class with
respect to which any Bearer Notes are outstanding, any Notice required or
permitted to be given to Noteholders of such Series or Class shall be published
in an Authorized Newspaper within the time period prescribed in this Agreement.
     Section 9.05 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such provisions shall be deemed
severable from the remaining provisions of this Agreement and shall in no way
affect the validity or enforceability of the remaining provisions or of the
Notes or the rights of the Noteholders.

58



--------------------------------------------------------------------------------



 



     Section 9.06 Additional Obligations of the Servicer. The Servicer further
agrees to perform all duties of the Servicer as described in the Indenture and
any Indenture Supplement.
     Section 9.07 Further Assurances. The Transferor and the Servicer agree to
do and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the Owner Trustee and
the Indenture Trustee more fully to effect the purposes of this Agreement,
including the execution of any financing statements or continuation statements
relating to the Receivables for filing under the provisions of the UCC of any
applicable jurisdiction.
     Section 9.08 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Owner Trustee, the Indenture Trustee or
the Noteholders, any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege under this Agreement preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided under this
Agreement are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.
     Section 9.09 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
     Section 9.10 Third-Party Beneficiaries. This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Indenture Trustee, the
Owner Trustee, the Noteholders, any Series Enhancer and their respective
successors and permitted assigns. Except as otherwise expressly provided in this
Agreement, no other Person will have any right or obligation hereunder.
     Section 9.11 Actions by Noteholders.
     (a) Wherever in this Agreement a provision is made that an action may be
taken or a Notice given by Noteholders, such action or Notice may be taken or
given by any Noteholder, unless such provision requires a specific percentage of
Noteholders.
     (b) Any Notice, request, authorization, direction, consent, waiver or other
act by the Holder of a Note shall bind such Holder and every subsequent Holder
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof in respect of anything done or omitted
to be done by the Owner Trustee, the Transferor or the Servicer in reliance
thereon, whether or not notation of such action is made upon such Note.
     Section 9.12 Rule 144A Information. For so long as any of the Notes of any
Series or Class are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, each of the Transferor, the Owner Trustee, the
Indenture Trustee, the Servicer and any Series Enhancer agree to cooperate with
each other to provide to any Noteholders of such Series or Class and to any
prospective purchaser of Notes designated by such Noteholder, upon the request
of such Noteholder or prospective purchaser, any information required to be
provided

59



--------------------------------------------------------------------------------



 



to such holder or prospective purchaser to satisfy the condition set forth in
Rule 144A(d)(4) under the Securities Act.
     Section 9.13 Merger and Integration. Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement. This Agreement may not be
modified, amended, waived or supplemented except as provided herein.
     Section 9.14 Headings. The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
     Section 9.15 Certain Commercial Law Representations and Warranties. The
Transferor hereby makes the following representations and warranties. Such
representations and warranties shall survive until the termination of this
Agreement. Such representations and warranties shall be deemed made as of the
date that the Receivables are transferred to the Trust, but shall not be waived
by any of the parties to this Agreement unless the Rating Agency Condition is
satisfied.
     (a) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in favor of the Trust in the Receivables
described in Section 2.01 of this Agreement or in Section 3(a) of any
Assignment, which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Transferor.
     (b) The Receivables constitute “accounts” or “general intangibles” within
the meaning of the applicable UCC.
     (c) At the time of its grant of any security interest in the Receivables
pursuant to this Agreement or an Assignment, the Transferor owned and had good
and marketable title to the Receivables free and clear of any lien, claim or
encumbrance of any Person.
     (d) The Transferor has caused or will have caused, within ten (10) days of
the initial execution of this Agreement and each Assignment, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Receivables granted to the Trust pursuant to this Agreement or such
Assignment.
     (e) Other than the security interest granted to the Trust pursuant to this
Agreement or an Assignment, the Transferor has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed the Receivables. The
Transferor has not authorized the filing of and is not aware of any financing
statements against the Transferor that include a description of the Receivables
other than any financing statement relating to the security interest granted to
the Trust and the Indenture Trustee pursuant to this Agreement, an Assignment or
the Indenture, as applicable, or that has been terminated. The Transferor is not
aware of any judgment or tax lien filings against the Transferor.

60



--------------------------------------------------------------------------------



 



     Section 9.16 Nonpetition Covenants.
     (a) Notwithstanding any prior termination of this Agreement, none of the
Transferor, the Servicer, the Owner Trustee, or the Indenture Trustee shall,
prior to the date which is one year and one day after the termination of this
Agreement, with respect to the Issuer acquiesce, petition or otherwise invoke or
cause the Issuer to invoke the process of any court or governmental authority
for the purpose of commencing or sustaining a case against the Issuer under any
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect or appointing a receiver, conservator, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of the Issuer or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Issuer; provided, however, that this subsection 9.16(a) shall
not operate to preclude any remedy described in Article V of the Indenture.
     (b) Notwithstanding any prior termination of this Agreement, none of the
Trust, the Servicer, the Owner Trustee, or the Indenture Trustee shall, prior to
the date which is one year and one day after the termination of this Agreement,
with respect to the Issuer acquiesce, petition or otherwise invoke or cause the
Transferor to invoke the process of any court or governmental authority for the
purpose of commencing or sustaining a case against the Transferor under any
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect or appointing a receiver, conservator, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of the Transferor or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Transferor; provided, however, that this subsection 9.16(b)
shall not operate to preclude any remedy described in Article V of the
Indenture.
     Section 9.17 Regulation AB. Each of the Transferor, the Servicer,
Subservicer and the Owner Trustee acknowledges and agrees that the purpose of
this Section 9.17 is to facilitate compliance by the Transferor with the
provisions of Regulation AB and related rules and regulations of the Commission.
Each of the Servicer, Subservicer and the Owner Trustee acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees hereby to comply with reasonable requests made
by the Transferor or the Servicer in good faith for delivery of information
under these provisions on the basis of evolving interpretations of
Regulation AB. The Servicer, Subservicer and the Owner Trustee shall cooperate
in good faith with the Transferor and the Issuer to deliver to the Transferor
and the Issuer (including the Servicer and any other assignees or designees) any
and all statements, reports, certifications, records and any other reasonable
information necessary in the good faith determination of the Transferor to
permit the Transferor to comply with the provisions of Regulation AB, together
with such disclosures relating to the Servicer, Subservicer, the Owner Trustee
and the Receivables, or the servicing of the Receivables, reasonably believed by
the Transferor or the Servicer to be necessary in order to effect such
compliance.
[END OF ARTICLE IX]

61



--------------------------------------------------------------------------------



 



ARTICLE X
ADMINISTRATION PROVISIONS
          Section 10.01 Administrative Duties.
          (a) Duties With Respect to the Transaction Documents. The Servicer
shall perform all its duties and the duties of the Issuer under the Transaction
Documents. In addition, the Servicer shall consult with the Owner Trustee as the
Servicer deems appropriate regarding the duties of the Issuer and the Owner
Trustee under the Transaction Documents. The Servicer shall monitor the
performance of the Issuer and shall advise the Owner Trustee when action is
necessary to comply with the Issuer’s or the Owner Trustee’s duties under the
Transaction Documents. The Servicer shall prepare for execution by the Issuer or
shall cause the preparation by other appropriate Persons of all such documents,
reports, filings, instruments, certificates and opinions as it shall be the duty
of the Issuer to prepare, file or deliver pursuant to the Transaction Documents.
In furtherance of the foregoing, the Servicer shall take all necessary action
that is the duty of the Issuer to take pursuant to the Indenture, including,
without limitation, pursuant to Sections 2.03, 2.04, 2.05, 2.06, 2.07, 2.08,
2.09(a), 2.10, 2.11, 2.12(e), 2.15, 2.16, 3.03, 3.04, 3.05, 3.06, 3.07(b),
3.07(d), 3.09, 3.10, 3.19, 4.01, 5.05, 6.08, 6.10, 7.01, 7.03, 8.08, 10.01,
10.02, 10.03, 10.06, 12.01(a), 12.01(b), 12.05 and 12.06.
          (b) Duties With Respect to the Issuer. (i) In addition to the duties
of the Servicer set forth in this Agreement or any of the Transaction Documents,
the Servicer shall perform such calculations and shall prepare for execution by
the Issuer or the Owner Trustee, or shall cause the preparation by other
appropriate Persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer or the Owner
Trustee, to prepare, file or deliver pursuant to this Agreement or any of the
Transaction Documents or under state or federal tax and securities laws
(including, without limitation, any certification required by 13a-14(d) or
15d-14(d) of the Rules and Regulations promulgated under the Exchange Act), and
shall take all appropriate action that it is the duty of the Issuer to take
pursuant to this Agreement or any of the Transaction Documents. In accordance
with the directions of the Issuer or the Owner Trustee, the Servicer shall
administer, perform or supervise the performance of such other activities in
connection with the Trust Estate (including the Transaction Documents) as are
not covered by any of the foregoing provisions and as are expressly requested by
the Issuer or the Owner Trustee and are reasonably within the capability of the
Servicer.
          (ii) Notwithstanding anything in this Agreement or any of the
Transaction Documents to the contrary, the Servicer shall be responsible for
promptly notifying the Owner Trustee and the Indenture Trustee in the event that
any withholding tax is imposed on the Issuer’s payments (or allocations of
income) to a Transferor as contemplated by this Agreement or any of the
Transaction Documents. Any such notice shall be in writing and specify the
amount of any withholding tax required to be withheld by the Owner Trustee or
the Indenture Trustee pursuant to such provision.
          (iii) The Servicer shall perform the duties of the Servicer specified
in Section 9.02 of the Trust Agreement required to be performed in connection
with the

62



--------------------------------------------------------------------------------



 



resignation or removal of the Owner Trustee, and any other duties expressly
required to be performed by the Servicer under this Agreement or any of the
Transaction Documents.
          (iv) In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Servicer may enter into transactions with
or otherwise deal with any of its Affiliates; provided, however, that the terms
of any such transactions or dealings shall be in accordance with any directions
received from the Issuer and shall be, in the Servicer’s opinion, no less
favorable to the Issuer in any material respect.
          (c) Tax Matters. The Servicer shall prepare and file, or cause to be
prepared and filed, all required tax returns, tax elections, financial
statements and such annual or other reports of the Issuer as are necessary for
preparation of tax reports, including, without limitation, Form 1099. All tax
returns will be signed by the Issuer.
          (d) Non-Ministerial Matters. With respect to any matters that in the
reasonable judgment of the Servicer are non-ministerial, the Servicer shall not
take any action pursuant to this Article X unless within a reasonable time
before the taking of such action, the Servicer shall have notified the Owner
Trustee and the Indenture Trustee, of the proposed action and the Owner Trustee
and the Indenture Trustee, shall not have withheld consent or provided an
alternative direction. For the purpose of the preceding sentence,
“non-ministerial matters” shall include:
               (i) the initiation of any claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer;
               (ii) the appointment of successor Note Registrars, successor
Paying Agents and successor Indenture Trustees pursuant to the Indenture or the
consent to the assignment by the Note Registrar, Paying Agent or Indenture
Trustee, as the case may be, of its obligations under the Indenture; or
               (iii) the removal of the Indenture Trustee.
          (e) Exceptions. Notwithstanding anything to the contrary in this
Agreement, except as expressly provided herein or in the Transaction Documents,
the Servicer, in its capacity hereunder, shall not be obligated to (1) make any
payments to the Noteholders or the Transferor under the Transaction Documents,
(2) sell any of the assets of the Trust, (3) take any other action that the
Issuer directs the Servicer not to take on its behalf or (4) assume any
indemnification obligation of any other Person in connection with its duties
hereunder.
          (f) Neither the Indenture Trustee nor any successor Servicer shall be
responsible for the performance of any obligations or duties of the predecessor
Servicer under this Section 10.01, but such duties shall remain the
responsibility of, and continue to be performed by, HSBC Finance Corporation.
          Section 10.02 Records. The Servicer shall maintain appropriate books
of account and records relating to services performed under this Agreement,
which books of account and records shall be accessible for inspection by the
Issuer and the Indenture Trustee at any time during normal business hours.

63



--------------------------------------------------------------------------------



 



     Section 10.03 Additional Information to be Furnished to the Trust. The
Servicer shall furnish to the Owner Trustee and the Indenture Trustee, from time
to time, such additional information regarding the Trust Estate as such Person
shall reasonably request.
[END OF ARTICLE X]

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Transferor, the Servicer and the Owner Trustee have
caused this Transfer and Servicing Agreement to be duly executed by their
respective officers as of the day and year first above written.

                  HSBC FUNDING (USA) INC. V, Transferor    
 
           
 
  By:   /s/ Steven H. Smith
 
Name: Steven H. Smith    
 
      Title: Vice President and Assistant Treasurer    
 
                HSBC FINANCE CORPORATION,         Servicer    
 
           
 
  By:   /s/ William H. Kesler
 
Name: William H. Kesler    
 
      Title: Senior Vice President – Treasurer    
 
                WILMINGTON TRUST COMPANY, not in its individual capacity but
solely as Owner Trustee on behalf of the HSBC PRIVATE LABEL CREDIT CARD MASTER
NOTE TRUST (USA) I    
 
           
 
  By:   /s/ Rachel L. Simpson
 
Name: Rachel L. Simpson    
 
      Title: Sr. Financial Services Officer    

          ACKNOWLEDGED AND ACCEPTED WITH     RESPECT TO SECTIONS 5.07 AND 9.17
ONLY:    
 
        HSBC PRIVATE LABEL CORPORATION    
 
       
By:
  /s/ James Connaughton
 
Name: James Connaughton    
 
  Title: Executive Vice President    

65



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT OF RECEIVABLES IN ADDITIONAL ACCOUNTS
(As required by Section 2.09 of
the Amended and Restated Transfer and Servicing Agreement)
     ASSIGNMENT No.                      OF RECEIVABLES IN ADDITIONAL ACCOUNTS,
dated as of                                          ,1 by and among HSBC
FUNDING (USA) INC. V, a Delaware corporation, as Transferor (the “Transferor” ),
HSBC FINANCE CORPORATION, a Delaware corporation, as Servicer (the “Servicer” ),
and WILMINGTON TRUST COMPANY, not in its individual capacity but solely as owner
trustee (the “Owner Trustee” ) of the HSBC PRIVATE LABEL CREDIT CARD MASTER NOTE
TRUST (USA) I (the “Trust” ), a Delaware common law trust, pursuant to the
Amended and Restated Transfer and Servicing Agreement referred to below.
WITNESSETH:
     WHEREAS, the Transferor, the Servicer and the Owner Trustee are parties to
the Amended and Restated Transfer and Servicing Agreement dated as of August 11,
2006 (as amended and supplemented, the “Agreement” );
     WHEREAS, pursuant to the Agreement, the Transferor wishes to designate
Additional Accounts to be included as Accounts and to convey the Receivables of
such Additional Accounts, whether now existing or hereafter created, to the
Owner Trustee on behalf of the Trust; and
     WHEREAS, the Owner Trustee on behalf of the Trust is willing to accept such
designation and conveyance subject to the terms and conditions hereof;
     NOW, THEREFORE, the Transferor, the Servicer and the Owner Trustee hereby
agree as follows:
     1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Agreement unless otherwise defined herein.
     “Addition Date” shall mean, with respect to the Additional Accounts
designated hereby,                     , ___.
     “Additional Cut-Off Date” shall mean, with respect to the Additional
Accounts designated hereby,                     , ___.
     2. Designation of Additional Accounts. On or before the Required Delivery
Date, the Transferor will deliver to the Owner Trustee on behalf of the Trust a
computer file, microfiche list or printed list containing a true and complete
schedule identifying all additional
 

1   To be dated as of the applicable Addition Date.

A-1



--------------------------------------------------------------------------------



 



accounts designated hereby (the “Additional Accounts”) specifying for each such
Account, as of the Additional Cut-Off Date, its account number, the aggregate
amount outstanding in such Account and the aggregate amount of Principal
Receivables outstanding in such Account, which computer file, microfiche list or
printed list shall be marked as Schedule 1 to this Assignment, is hereby
incorporated into and made a part of this Assignment and shall supplement
Schedule 1 to the Agreement. The type of revolving credit accounts designated
hereunder as Additional Accounts are permitted to be designated as Automatic
Additional Accounts.
     3. Conveyance of Receivables. (a) the Transferor does hereby sell,
transfer, assign, set over and otherwise convey, without recourse except as set
forth in the Transfer and Servicing Agreement, to the Owner Trustee on behalf of
the Trust, all its right, title and interest in, to and under the Receivables of
such Additional Accounts existing on the Additional Cut-Off Date and thereafter
created from time to time until the termination of the Trust, all Interchange
and Recoveries related thereto, all monies due or to become due and all amounts
received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the UCC) thereof. The foregoing does not constitute and
is not intended to result in the creation or assumption by the Trust, the Owner
Trustee, the Indenture Trustee, any Noteholders or any Series Enhancer of any
obligation of the Servicer, the Transferor or any other Person in connection
with the Accounts, the Receivables or under any agreement or instrument relating
thereto, including any obligation to Obligors, merchant banks, merchants
clearance systems, VISA, MasterCard or insurers.
     (b) The Transferor agrees to record and file, at its own expense, financing
statements (and continuation statements when applicable) with respect to the
Receivables existing on the Additional Cut-Off Date and thereafter created in
Additional Accounts, meeting the requirements of applicable state law in such
manner and in such jurisdictions as are necessary to perfect, and maintain
perfection of, the sale and assignment of its interest in such Receivables to
the Owner Trustee on behalf of the Trust, and to deliver a file-stamped copy of
each such financing statement or other evidence of such filing to the Owner
Trustee on or prior to the Addition Date. The Owner Trustee shall be under no
obligation whatsoever to file such financing or continuation statements or to
make any other filing under the UCC in connection with such sale and assignment.
     (c) In connection with such sale, the Transferor further agrees, at its own
expense, on or prior to the date of this Assignment, to indicate in the
appropriate computer files that Receivables created in connection with the
Additional Accounts and designated hereby have been conveyed to the Owner
Trustee on behalf of the Trust pursuant to the Agreement and this Assignment.
     (d) The Transferor does hereby grant to the Owner Trustee on behalf of the
Trust a security interest in all of its right, title and interest, whether now
owned or hereafter acquired, in and to the Receivables of the Additional
Accounts existing on the Additional Cut-Off Date and thereafter created from
time to time until the termination of the Trust, all Interchange, if any, and
Recoveries related thereto, all monies due or to become due and all amounts
received or receivable with respect thereto and all “proceeds” (including
“proceeds” as defined in the UCC) thereof. This Assignment constitutes a
security agreement under the UCC.

A-2



--------------------------------------------------------------------------------



 



          4. Acceptance by Owner Trustee on Behalf of the Trust. The Owner
Trustee on behalf of the Trust hereby acknowledges its acceptance of all right,
title and interest to the property, now existing and hereafter created, conveyed
to the Owner Trustee on behalf of the Trust pursuant to Section 3 of this
Assignment. The Trust further acknowledges that, prior to or simultaneously with
the execution and delivery of this Assignment, the Transferor delivered to the
Owner Trustee the computer file, microfiche list or printed list described in
section 2 of this Assignment.
          5. Representations and Warranties of the Transferor. The Transferor
hereby represents and warrants to the Owner Trustee on behalf of the trust, as
of the date of this Assignment and as of the Addition Date that:
               (a) Legal Valid and Binding Obligation. This Assignment
constitutes a legal, valid and binding obligation of the Transferor enforceable
against the Transferor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);
               (b) Eligibility of Accounts. As of the Additional Cut-Off Date,
each Additional Account designated hereby is an Eligible Account;
               (c) Insolvency. As of each of the Additional Cut-Off Date and the
Addition Date, no Insolvency Event with respect to the Transferor has occurred
and the transfer by the Transferor of Receivables arising in the Additional
Accounts to the Trust has not been made in contemplation of the occurrence
thereof;
               (d) Amortization Event; Event of Default. The Transferor
reasonably believes that (A) the addition of the Receivables arising in the
Additional Accounts will not, based on the facts known to the Transferor, then
or thereafter cause an Amortization Event or Event of Default to occur with
respect to any Series and (B) no selection procedure was utilized by the
Transferor which would result in the selection of Additional Accounts (from
among the available Eligible Accounts available to the Transferor) that would be
materially adverse to the interests of the Noteholders of any Series as of the
Addition Date;
               (e) Security Interest. This Assignment constitutes a valid sale,
transfer and assignment to the Trust of all right, title and interest, whether
now owned or hereafter acquired, of the Transferor in the Receivables existing
on the Additional Cut-Off Date and thereafter created in the Additional
Accounts, all Interchange, if any, and Recoveries related thereto, all monies
due or to become due and all amounts received or receivable with respect thereto
and the “proceeds” (including “proceeds” as defined in the UCC) thereof, or, if
this Assignment does not constitute a sale of such property, it constitutes a
grant of a “security interest” (as defined in the UCC) in such property to the
Owner Trustee on behalf of the Trust, which, in the case of existing Receivables
and the proceeds thereof, is enforceable upon execution and delivery of this
Assignment, and

A-3



--------------------------------------------------------------------------------



 



which will be enforceable with respect to such Receivables hereafter created and
the proceeds thereof upon such creation. Upon the filing of the financing
statements described in Section 3 of this Assignment and, in the case of the
Receivables hereafter created and the proceeds thereof, upon the creation
thereof, the Trust shall have a first priority perfected security or ownership
interest in such property;
               (f) No Conflict. The execution and delivery by the Transferor of
this Assignment, the performance of the transactions contemplated by this
Assignment and the fulfillment of the terms hereof applicable to the Transferor,
will not conflict with or violate any Requirements of Law applicable to the
Transferor or conflict with, result in any breach of any of the material terms
and provisions of, or constitute (with or without notice or lapse of time or
both) a material default under, any indenture, contract, agreement, mortgage,
deed of trust or other instrument to which the Transferor is a party or by which
it or its properties are bound;
               (g) No Proceedings. There are no proceedings or investigations,
pending or, to the best knowledge of the Transferor, threatened against the
Transferor before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (i) asserting the invalidity of this
Assignment, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Assignment, (iii) seeking any determination or ruling that,
in the reasonable judgment of the Transferor, would materially and adversely
affect the performance by the Transferor of its obligations under this
Assignment or (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Assignment; and
               (h) All Consents. All authorizations, consents, orders or
approvals of any court or other governmental authority required to be obtained
by the Transferor in connection with the execution and delivery of this
Assignment by the Transferor and the performance of the transactions
contemplated by this Assignment by the Transferor, have been obtained.
          6. Ratification of Agreement. As supplemented by this Assignment, the
Agreement is in all respects ratified and confirmed and the Agreement as so
supplemented by this Assignment shall be read, taken and construed as one and
the same instrument.
          7. Counterparts. This Assignment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
          8. GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Transferor, the Servicer and the Owner Trustee have
caused this Assignment to be duly executed by their respective officers as of
the day and year first above written.

                  HSBC FUNDING (USA) INC. V, Transferor,    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HSBC FINANCE CORPORATION,         Servicer,    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                WILMINGTON TRUST COMPANY, not in its individual capacity but
solely as Owner Trustee on behalf of the HSBC PRIVATE LABEL CREDIT CARD MASTER
NOTE TRUST (USA) I, Issuer    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF REASSIGNMENT OF RECEIVABLES IN REMOVED ACCOUNTS
(As required by Section 2.10 of
the Amended and Restated Transfer and Servicing Agreement)
     REASSIGNMENT No.                                          OF RECEIVABLES
dated as of                                          ,1 by and among HSBC
FUNDING (USA) INC. V, a Delaware corporation, as Transferor (the “Transferor” ),
HSBC FINANCE CORPORATION, a Delaware corporation, as Servicer and WILMINGTON
TRUST COMPANY, not in its individual capacity but solely as owner trustee (the
“Owner Trustee” ) of the HSBC PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST
(USA) I, (the “Trust” ), a Delaware common law trust, pursuant to the Amended
and Restated Transfer and Servicing Agreement referred to below.
WITNESSETH:
          WHEREAS, the Transferor, the Servicer and the Owner Trustee are
parties to the Amended and Restated Transfer and Servicing Agreement dated as of
August 11, 2006 (as amended and supplemented, the “Agreement” );
          WHEREAS, pursuant to the Agreement, the Transferor wishes to remove
from the Trust all Receivables owned by the Owner Trustee on behalf of the Trust
in certain designated Accounts and to cause the Owner Trustee on behalf of the
Trust to reconvey the Receivables of such Removed Accounts, whether now existing
or hereafter created to the Transferor; and
          WHEREAS, the Owner Trustee on behalf of the Trust is willing to accept
such designation and to reconvey the Receivables in the Removed Accounts subject
to the terms and conditions hereof;
          NOW, THEREFORE, the Transferor and the Trust hereby agree as follows:
          1. Defined Terms. All terms defined in the Agreement and used herein
shall have such defined meanings when used herein, unless otherwise defined
herein.
          “Removal Date” shall mean, with respect to the Removed Accounts
designated hereby,                     , ___.
          2. Designation of Removed Accounts. On or before the Required Delivery
Date, the Transferor will deliver to the Owner Trustee a computer file,
microfiche list or printed list containing a true and complete schedule
identifying all Accounts (the “Removed Accounts”) the Receivables of which are
being removed from the Trust, specifying for each such Account, as of the
Removal Date, its account number, the aggregate amount outstanding in such
Account and the aggregate amount of Principal Receivables in such Account, which
computer file,
 

1   To be dated as of the Removal Date.

B-1



--------------------------------------------------------------------------------



 



microfiche list or printed list shall be marked as Schedule 1 to this
Reassignment, is hereby incorporated into and made a part of this Reassignment
and shall supplement Schedule 1 to the Agreement.
          3. Conveyance of Receivables. (a) The Owner Trustee on behalf of the
Trust does hereby transfer, assign, set over and otherwise convey to the
Transferor, without recourse, on and after the Removal Date, all right, title
and interest of the Owner Trustee and the Trust in, to and under the Receivables
existing at the close of business on the Removal Date and thereafter created
from time to time in the Removed Accounts designated hereby, all Interchange and
Recoveries related thereto, all monies due or to become due and all amounts
received or receivable with respect thereto and all proceeds thereof.
          (b) In connection with such transfer, the Owner Trustee agrees to
execute and deliver to the Transferor on or prior to the date this Reassignment
is delivered, applicable termination statements prepared by the Transferor with
respect to the Receivables existing at the close of business on the Removal Date
and thereafter created from time to time in the Removed Accounts reassigned
hereby and the proceeds thereof evidencing the release by the Owner Trustee and
the Trust of its interest in the Receivables in the Removed Accounts, and
meeting the requirements of applicable state law, in such manner and such
jurisdictions as are necessary to terminate such interest.
          4. Representations and Warranties of the Transferor. The Transferor
hereby represents and warrants to the Owner Trustee and the Trust as of the
Removal Date:
          (a) Legal, Valid and Binding Obligation. This Reassignment constitutes
a legal, valid and binding obligation of the Transferor enforceable against the
Transferor, in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).
          (b) List of Removed Accounts. The list of Removed Accounts delivered
pursuant to subsection 2.10(a)(ii) of the Agreement, as of the Removal Date, is
true and complete in all material respects.
          5. Ratification of Agreement. As supplemented by this Reassignment,
the Agreement is in all respects ratified and confirmed and the Agreement as so
supplemented and amended by this Reassignment shall be read, taken and construed
as one and the same instrument.
          6. Counterparts. This Reassignment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
          7. GOVERNING LAW. THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE

B-2



--------------------------------------------------------------------------------



 



OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

B-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Transferor, the Servicer and the Owner Trustee have
caused this Reassignment to be duly executed by their respective officers as of
the day and year first above written.

                  HSBC FUNDING (USA) INC. V, Transferor,    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                HSBC FINANCE CORPORATION,         Servicer,    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                WILMINGTON TRUST COMPANY, not in its individual capacity but
solely as Owner Trustee on behalf of the HSBC PRIVATE LABEL CREDIT CARD MASTER
NOTE TRUST (USA) I, Issuer    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C-1
SERVICER COMPLIANCE CERTIFICATE
PURSUANT TO ITEM 1123 OF REGULATION AB UNDER THE
SECURITIES EXCHANGE ACT OF 1934
Date:                    
     Re: HSBC Private Label Credit Card Master Note Trust (USA) I
     I, [                    ], [                                         ] of
[                                         ] (the “Company”), pursuant to Item
1123 of Regulation AB under the Securities Act of 1934, as amended, and
Section 3.05(a) of the Amended and Restated Transfer and Servicing Agreement,
dated as of August 11, 2006 (as amended and supplemented, the “Agreement” ),
among HSBC Funding (USA) Inc. V, as transferor, the Company, as servicer, and
Wilmington Trust Company, as owner trustee of HSBC Private Label Credit Card
Master Note Trust (USA) I, hereby certify that:

  1.   A review of the activities of the Company from [___, 200_] through
December 31, 200[_] and of its performance under the Agreement has been made
under my supervision; and     2.   To the best of my knowledge, based on my
review, the Company has fulfilled all of its obligations under the Agreement in
all material respects throughout the reporting period referred to above except
as set forth below:

               [NONE]

C-1-1



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, I have signed this certificate this [___] day
of [___, 200___].

                 
[                                                            ],    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

C-1-2



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF ANNUAL SERVICER’S CERTIFICATE
(To be delivered on or before March 31 of
each calendar year beginning with March 31, 2007,
pursuant to Section 3.05(b) of the Amended and Restated Transfer and
Servicing Agreement referred to below)
HSBC PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST (USA) I
     The undersigned, a duly authorized representative of HSBC Finance
Corporation, as Servicer ( “HSBC Finance Corporation” ), pursuant to
Section 3.05(b) of the Amended and Restated Transfer and Servicing Agreement,
dated as of August 11, 2006 (as amended and supplemented, the “Agreement” ),
among HSBC Funding (USA) Inc. V, as transferor, HSBC Finance Corporation, and
Wilmington Trust Company, as Owner Trustee of HSBC Private Label Credit Card
Master Note Trust (USA) I, does hereby certify that:
     1. A review of the activities of the Servicer from                     ,
200___through December 31,                      and of the performance of the
Servicer under the Agreement has been made under my supervision.
     2. To the best of my knowledge, based on such review, the Servicer has
fulfilled its obligations under the Agreement in all material respects
throughout the reporting period referred to above, except as set forth below:
     [NONE]

C-2-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Certificate this
___day of                                         , 20___.

                  HSBC FINANCE CORPORATION,    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

C-2-2



--------------------------------------------------------------------------------



 



EXHIBIT C-3
REPORT ON COMPLIANCE WITH APPLICABLE SERVICING CRITERIA
PURSUANT TO ITEM 1122 OF REGULATION AB UNDER THE
SECURITIES EXCHANGE ACT OF 1934

         
 
  Date:    
 
       
 
  Re:   HSBC Private Label Credit Card Master Note Trust (USA) I

                                              (the “Company”) hereby certifies
that it is responsible for the assessment of its compliance with the servicing
criteria set forth in Item 1122 of Regulation AB applicable to it, as described
on Schedule I attached hereto (the “Applicable Servicing Criteria”), and further
certifies as follows:
     1. The Company used the criteria set forth in paragraph (d) of Item 1122 of
Regulation AB to assess compliance with the Applicable Servicing Criteria; and
     2. The Company is in compliance with the Applicable Servicing Criteria as
of and for the period ending December 31, ___[except as described below:].
     [Accountant], an independent registered public accounting firm, has issued
an attestation report on our assessment of compliance with the Applicable
Servicing Criteria as of and for the period ending December 31, ___, a copy of
which is attached hereto.

                       
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

C-3-1



--------------------------------------------------------------------------------



 



Schedule I

          Servicing Criteria         Applicable Reference   Criteria   Servicing
Criteria
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
 
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.    
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the credit card receivables are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on credit card receivables are deposited into the appropriate
custodial bank accounts and related bank clearing accounts no more than two
business days following receipt, or such other number of days specified in the
transaction agreements.    
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.    
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.    
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) under the Securities Exchange Act of 1934, as
amended.    
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.    
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations (A) are mathematically accurate;
(B) are prepared within 30 calendar days after the bank statement cutoff date,
or such other number of days specified in the transaction agreements; (C) are
reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.    

C-3-2



--------------------------------------------------------------------------------



 



          Servicing Criteria         Applicable Reference   Criteria   Servicing
Criteria
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the SEC, are maintained
in accordance with the transaction agreements and applicable SEC requirements.
Specifically, such reports (A) are prepared in accordance with timeframes and
other terms set forth in the transaction agreements; (B) provide information
calculated in accordance with the terms specified in the transaction agreements;
(C) are filed with the SEC as required by its rules and regulations; and
(D) agree with investors’ or the trustee’s records as to the total unpaid
principal balance and number of credit card accounts serviced by the servicer.  
 
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
servicer’s investor records, or such other number of days specified in the
transaction agreements.    
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on credit card accounts is maintained as required by
the transaction agreements or related credit card documents.    
 
       
1122(d)(4)(ii)
  Credit card accounts and related documents are safeguarded as required by the
transaction agreements.    
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the pool are made, reviewed and
approved in accordance with any conditions or requirements in the transaction
agreements.    
 
       
1122(d)(4)(iv)
  Payments on credit card receivables, including any payoffs, made in accordance
with the related credit card documents are posted to the servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
credit card documents.    
 
       
1122(d)(4)(v)
  The servicer’s records regarding the credit card accounts agree with the
servicer’s records with respect to an obligor’s unpaid principal balance.    
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s credit card
account (e.g restructurings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related credit card
documents.    
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.    
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
credit card account is delinquent in accordance with the transaction agreements.
Such records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent credit card accounts including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).    
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for credit card accounts with
variable rates are computed based on the related credit card documents.    

C-3-3



--------------------------------------------------------------------------------



 



          Servicing Criteria         Applicable Reference   Criteria   Servicing
Criteria
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s credit card
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable credit card documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related credit card account, or such other number of days
specified in the transaction agreements.    
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.    
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.    
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.    
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    

C-3-4



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF OPINION OF COUNSEL
WITH RESPECT TO ACCOUNTS
Provisions to be included in
Opinion of Counsel to be
delivered pursuant to
subsection 9.02(d)(ii) or (iii) of the Amended and Restated
Transfer and Servicing Agreement
     The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable Closing Date.
     1. The Supplemental Conveyance creates in favor of the Transferor a
security interest in the rights of any Receivables Seller in such Additional
Receivables and the proceeds thereof.
     2. To the extent that the transfer of Additional Receivables by the
Transferor to the Owner Trustee pursuant to the Assignment does not constitute
an absolute assignment by the Transferor to the Owner Trustee of such Additional
Receivables or the proceeds thereof, the Assignment creates in favor of the
Owner Trustee a security interest in the rights of the Transferor in such
Additional Receivables and the proceeds thereof.
     3. The security interests described in paragraphs 1 and 2 above are
perfected and of first priority.

D-1-1



--------------------------------------------------------------------------------



 



EXHIBIT D-2
PROVISIONS TO BE INCLUDED IN
ANNUAL OPINION OF COUNSEL
     The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable Closing Date. Unless otherwise indicated, all
capitalized terms used herein shall have the meanings ascribed to them in the
Amended and Restated Transfer and Servicing Agreement and in the Assignment.
     1. The Amended and Restated Transfer and Servicing Agreement, together with
the Assignments, creates in favor of the Owner Trustee a security interest in
the relevant Transferor’s rights in the Receivables identified in Schedule 1 to
the Amended and Restated Transfer and Servicing Agreement. Such security
interest is perfected and of first priority.

D-2-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Accounts
[Original list delivered to Owner Trustee]

Sch-1-1